EXHIBIT 10(l)
 
AGREEMENT OF PURCHASE AND SALE
by and between
CMS ENTERPRISES COMPANY and CMS ENERGY INVESTMENT LLC,
collectively as Seller,
and
LUCID ENERGY, L.L.C. and MICHIGAN PIPELINE AND PROCESSING, LLC,
collectively as Buyer,
dated as of
March 12, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.1 Specific Definitions
    1  
 
       
ARTICLE II SALE AND PURCHASE
    8  
 
       
Section 2.1 Agreement to Sell and Purchase
    8    
Section 2.2 Time and Place of Closing
    8    
Section 2.3 Effective Date
    9  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER
    10  
 
       
Section 3.1 Corporate Organization; Qualification
    10    
Section 3.2 Authority Relative to this Agreement
    10    
Section 3.3 Equity Interests
    11    
Section 3.4 Consents and Approvals
    11    
Section 3.5 No Conflict or Violation
    12    
Section 3.6 Financial Information
    12    
Section 3.7 Contracts
    13    
Section 3.8 Compliance with Law
    13    
Section 3.9 Permits
    13    
Section 3.10 Litigation
    14    
Section 3.11 Employee Matters
    14    
Section 3.12 Labor Relations
    14    
Section 3.13 Intellectual Property
    15    
Section 3.14 Representations with Respect to Environmental Matters
    15    
Section 3.15 Tax Matters
    16    
Section 3.16 Insurance
    16    
Section 3.17 Absence of Certain Changes or Events
    17    
Section 3.18 Absence of Undisclosed Liabilities
    18    
Section 3.19 Property
    18    
Section 3.20 Brokerage and Finders’ Fees
    18    
Section 3.21 Corporate and Accounting Records
    19    
Section 3.22 Affiliated Transactions
    19    
Section 3.23 No Other Representations or Warranties
    19  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BUYER
    19  
 
       
Section 4.1 Corporate Organization; Qualification
    19    
Section 4.2 Authority Relative to this Agreement
    20    
Section 4.3 Consents and Approvals
    20    
Section 4.4 No Conflict or Violation
    20    
Section 4.5 Litigation
    21    
Section 4.6 Brokerage and Finders’ Fees
    21    
Section 4.7 Investment Representations
    21    
Section 4.8 No Other Representations or Warranties
    22  
 
       
ARTICLE V COVENANTS OF THE PARTIES
    22  
 
       
Section 5.1 Consents and Approvals
    22    
Section 5.2 Further Assurances
    23    
Section 5.3 Employee Matters
    23    
Section 5.4 Tax Covenants
    24    
Section 5.5 Maintenance of Insurance Policies
    29    
Section 5.6 Transfers of Title and Possession of Assets of Entities
    31    
Section 5.7 Preservation of Records
    31    
Section 5.8 Public Statements
    31    
Section 5.9 Use of Corporate Name; Transitional Use of Seller’s Name
    32    
Section 5.10 Release of Guarantees
    32    
Section 5.11 Confidentiality
    32  
 
       
ARTICLE VI SURVIVAL; INDEMNIFICATION
    33    
Section 6.1 Survival
    33    
Section 6.2 Indemnification
    33    
Section 6.3 Calculation of Damages
    35    
Section 6.4 Procedures for Third-Party Claims
    36    
Section 6.5 Procedures for Inter-Party Claims
    37    
Section 6.6 Special Indemnification Provision Relating to Environmental Matters
    37  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page    
ARTICLE VII MISCELLANEOUS PROVISIONS
    39    
Section 7.1 Interpretation
    39    
Section 7.2 Disclosure Letters
    39    
Section 7.3 Payments
    39    
Section 7.4 Expenses
    40    
Section 7.5 Choice of Law
    40    
Section 7.6 Assignment
    40    
Section 7.7 Notices
    40    
Section 7.8 Resolution of Disputes
    41    
Section 7.9 No Right of Setoff
    42    
Section 7.10 Time is of the Essence
    43    
Section 7.11 Specific Performance
    43    
Section 7.12 Entire Agreement
    43    
Section 7.13 Binding Nature; Third Party Beneficiaries
    43    
Section 7.14 Counterparts
    44    
Section 7.15 Severability
    44    
Section 7.16 Headings
    44    
Section 7.17 Waiver
    44    
Section 7.18 Amendment
    44  

EXHIBITS
A Transition Services Agreement

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
INDEX OF DEFINED TERMS
       
 
       
Action
    1  
Affected Employees
    2  
Affiliate
    2  
Agreement
    2  
Applicable Law
    2  
Argentine Businesses
    1  
Business Day
    2  
Buyer
    1  
Buyer Disclosure Letter
    2  
Buyer Indemnified Parties
    33  
Buyer Plans
    24  
Cap Amount
    34  
Casualty Insurance Claims
    29  
Claims
    2  
Code
    2  
Common Agreement
    1  
Confidentiality Agreement
    2  
Consolidated Income Tax Return
    27  
Cut-off Date
    29  
Damages
    2  
Dispute
    41  
Distribution
    3  
Entities
    1  
Environmental Laws
    3  
Environmental Permit
    3  
Equity Interests
    1  
ERISA
    3  
Exchange Act
    3  
Financial Statements
    12  
GAAP
    3  
Governmental Authority
    3  
Guarantees
    32  
Hazardous Substances
    3  
Indebtedness
    4  
Indemnified Party
    34  
Indemnifying Party
    34  
Indemnity Period
    33  
Insurance Policies
    30  
Intellectual Property
    4  
Knowledge of Seller
    4  
Knowledge of such Person
    4  
Liabilities
    4  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page    
Liens
    4  
Lucid
    1  
Material Adverse Effect
    5  
Material Contract
    13  
Michigan Businesses
    1  
Michigan Courts
    42  
Minimum Claim Amount
    34  
PBOPs
    24  
Pension Plans
    6  
Permits
    13  
Permitted Liens
    6  
Person
    6  
Plans
    14  
Policies
    16  
Post-Cut-off Taxes
    26  
Pre-Cut-off Taxes
    26  
Released Parties
    32  
Representatives
    6  
Rules
    42  
Seller
    1  
Seller Disclosure Letter
    7  
Seller Indemnified Parties
    34  
Seller Plans
    24  
Seller Returns
    25  
Straddle Period
    25  
Straddle Period Returns
    25  
Straddle Statement
    25  
Subsidiary
    7  
Tax Claim
    28  
Tax Indemnified Party
    28  
Tax Indemnifying Party
    28  
Tax Return
    7  
Taxes
    7  
Third-Party Claim
    36  
Threshold Amount
    34  
Transfer Taxes
    29  
Transition Services Agreement
    7  
Treasury Regulation
    7  

-v-



--------------------------------------------------------------------------------



 



AGREEMENT OF PURCHASE AND SALE
     This AGREEMENT OF PURCHASE AND SALE, dated as of March 12, 2007, is made
and entered into by and between CMS Enterprises Company, a Michigan corporation,
and CMS Energy Investment LLC, a Delaware limited liability company
(collectively the “Seller”), and Lucid Energy, L.L.C., a Michigan limited
liability company (“Lucid”), and Michigan Pipeline and Processing, LLC, a
Michigan limited liability company ( collectively the “Buyer”).
W  I  T  N  E  S  S  E  T  H:
     WHEREAS, Seller and Lucid have entered into that certain Common Agreement
dated as of the date hereof (the “Common Agreement”), pursuant to which Seller,
directly or through Affiliates of Seller, agreed to sell, and Lucid, directly or
through Affiliates of Lucid, agreed to acquire, upon the terms and conditions
set forth in this Agreement, certain Michigan-based natural gas transmission,
gathering and processing businesses (the “Michigan Businesses”), and upon the
terms and conditions entered into contemporaneously herewith, Argentina-based
natural gas transmission and marketing and independent power production
businesses (the “Argentine Businesses”);
     WHEREAS, Seller and Buyer intend that the transactions contemplated by this
Agreement relating to the sale of the Michigan Businesses will be consummated if
and only if the sale of the Argentine Businesses is consummated;
     WHEREAS, the Michigan Businesses are conducted through various domestic
legal entities (the “Entities” as described on Annex I), the equity
participations in which are owned, directly or indirectly and in relevant
amounts, by Seller (“Equity Interests” as described on Annex I);
     WHEREAS, Buyer desires to purchase, and Seller desires to sell to Buyer,
the Equity Interests, upon the terms and subject to the conditions set forth
herein;
     NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants and agreements set forth in this Agreement, and other good
and valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Specific Definitions. For purposes of this Agreement, the
following terms shall have the meanings set forth below:

     
“Action”
  shall mean any administrative, regulatory, judicial or other formal
proceeding, action, Claim, suit, investigation or inquiry

 



--------------------------------------------------------------------------------



 



     
 
  by or before any Governmental Authority, arbitrator or mediator, at law or at
equity.
 
   
“Affected Employees”
  shall mean the Employees listed on Section 1.1(a) of the Seller Disclosure
Letter.
 
   
“Affiliate”
  shall have the meaning set forth in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act.
 
   
“Agreement”
  shall mean this Agreement of Purchase and Sale, together with the Seller
Disclosure Letter, Buyer Disclosure Letter, Annex I and Exhibits hereto, as the
same may be amended or supplemented from time to time in accordance with the
provisions hereof.
 
   
“Applicable Law”
  shall mean any statute, treaty, code, law, ordinance, executive order, rule or
regulation (including a regulation that has been formally promulgated in a
rule-making proceeding but, pending final adoption, is in proposed or temporary
form having the force of law); guideline or notice having the force of law; or
approval, permit, license, franchise, judgment, order, decree, injunction or
writ of any Governmental Authority applicable to a specified Person or specified
property, as in effect from time to time.
 
   
“Business Day”
  shall mean any day that is not a Saturday, Sunday or other day on which banks
are required or authorized by law to be closed in the City of New York.
 
   
“Buyer Disclosure Letter”
  shall mean the Buyer Disclosure Letter delivered to Seller concurrently with
this Agreement, which is an integral part of this Agreement.
 
   
“Claims”
  shall mean any and all claims, lawsuits, demands, causes of action,
investigations and other proceedings (whether or not before a Governmental
Authority).
 
   
“Code”
  shall mean the Internal Revenue Code of 1986, as amended.
 
   
“Confidentiality Agreement”
  shall mean the confidentiality agreement entered into by and between the EE
Group (an Affiliate of Buyer) and CMS Enterprises Company dated October 23,
2006.
 
   
“Damages”
  shall mean judgments, settlements, fines, penalties, damages, Liabilities,
losses or deficiencies, costs and expenses, including reasonable attorney’s
fees, court costs, expenses of arbitration or mediation, and other out-of-pocket
expenses

2



--------------------------------------------------------------------------------



 



     
 
  incurred in investigating or preparing the foregoing; provided, however, that
“Damages” shall not include incidental, indirect or consequential damages,
damages for lost profits or other special, punitive or exemplary damages.
 
   
“Distribution”
  shall mean:


 
  (i) any dividend, distribution, repayment or repurchase of share capital,
capital contribution or other return of capital to such Person’s shareholders or
equivalent holders of its ownership interests;

(ii) any repayment of any loan owed to an Affiliate of such Person;

(iii) any loan made to an Affiliate of such Person, in each case, other than to
any of the Entities.
 
   
“Environmental Laws”
  shall mean all foreign, federal, state and local laws, regulations, rules and
ordinances in effect and existence as of the closing Date where the Michigan
Businesses currently operate relating to pollution or protection of human health
or the environment, natural resources or safety and health, including laws
relating to releases or threatened releases of Hazardous Substances into the
environment (including ambient air, surface water, groundwater, land, surface
and subsurface strata).
 
   
“Environmental Permit”
  shall mean any Permit, formal exemption, identification number or other
authorization issued by a Governmental Authority pursuant to an applicable
Environmental Law.
 
   
“ERISA”
  shall mean the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
 
   
“Exchange Act”
  shall mean the Securities Exchange Act of 1934, as amended.
 
   
“GAAP”
  shall mean United States generally accepted accounting principles as in effect
from time to time
 
   
“Governmental Authority”
  shall mean any executive, legislative, judicial, tribal, regulatory, taxing or
administrative agency, body, commission, department, board, court, tribunal,
arbitrating body or authority of the United States or any foreign country, or
any state, local or other governmental subdivision thereof.
 
   
“Hazardous Substances”
  shall mean any chemicals, materials or substances defined as

3



--------------------------------------------------------------------------------



 



     
 
  or included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “hazardous constituents”, “restricted hazardous
materials”, “extremely hazardous substances”, “toxic substances”,
“contaminants”, “pollutants”, “toxic pollutants”, or words of similar meaning
and regulatory effect under any applicable Environmental Law.
 
   
“Indebtedness”
  of any Person shall mean (i) all liabilities and obligations of such Person
for borrowed money or evidenced by notes, bonds or similar instruments,
(ii) obligations in respect of the deferred purchase price of property or
services (other than any amount that would constitute current assets) to the
extent that such amount would be accrued as a liability on a balance sheet
prepared in accordance with GAAP, (iii) obligations in respect of capitalized
leases, (iv) obligations in respect of letters of credit, acceptances or similar
obligations, (v) obligations under interest rate cap agreements, interest rate
swap agreements, foreign currency exchange contracts or other hedging contracts,
and (vi) any guarantee of the obligations of another Person with respect to any
of the foregoing.
 
   
“Intellectual Property”
  shall mean all U.S. and foreign (a) patents and patent applications,
(b) trademarks, service marks, logos, slogans, and trade dress, (c) copyrights,
(d) software (excluding commercial off-the-shelf software), and (e) all
confidential and proprietary information and know-how.
 
   
“Knowledge of Seller”
  shall mean the knowledge, after due inquiry, of those Persons set forth in
Section 1.1(b) of the Seller Disclosure Letter.
 
   
“Knowledge of such Person”
  shall mean, and with respect to Lucid, the knowledge, after due inquiry, of
those Persons set forth in Section 1.1(b) of the Buyer Disclosure Letter, and
with respect to Michigan Pipeline and Processing, LLC, the knowledge, after due
inquiry, of those Persons set forth in Section 1.1(c) of the Buyer Disclosure
Letter.
 
   
“Liabilities”
  shall mean any and all debts, liabilities, commitments and obligations,
whether or not fixed, contingent or absolute, matured or unmatured, liquidated
or unliquidated, accrued or unaccrued, known or unknown, whether or not required
by GAAP to be reflected in financial statements or disclosed in the notes
thereto.
 
   
“Liens”
  shall mean any mortgage, pledge, lien (statutory or otherwise

4



--------------------------------------------------------------------------------



 



     
 
  and including, without limitation, environmental, ERISA and tax liens),
security interest, easement, right of way, limitation, encroachment, covenant,
claim, restriction, right, option, conditional sale or other title retention
agreement, charge or encumbrance of any kind or nature (except for any
restrictions arising under any applicable securities laws).
 
   
“Material Adverse Effect”
  shall mean actions, circumstances or omissions that have an effect,
individually or in the aggregate, that is materially adverse to (a) the
business, operations, financial condition or assets of the Entities, taken as a
whole, or (b) the ability of Seller to consummate the transactions contemplated
hereby, in each case, other than any effect resulting from, relating to or
arising out of: (i) the negotiation, execution, announcement of this Agreement
and the transactions contemplated hereby, including the impact thereof on
relationships, contractual or otherwise, with customers, suppliers,
distributors, partners, joint owners or venturers and employees, (ii) any action
taken by Seller, the Entities, Buyer or any of their respective Representatives
or Affiliates required or permitted to be taken by the terms of this Agreement
or necessary to consummate the transactions contemplated by this Agreement,
(iii) the general state of the industries in which the Entities operate
(including (A) pricing levels, (B) changes in national, regional or local
wholesale or retail markets for natural gas or electricity, (C) changes in the
national, regional or local interstate natural gas pipeline systems, (D) rules,
regulations or decisions of Governmental Authorities or the courts affecting the
gas transmission, gathering or processing industries as a whole, or rate orders,
motions, complaints or other actions affecting the Entities and (E) any
condition described in the Seller Disclosure Letter), (iv) general legal,
regulatory, political, business, economic, capital market and financial market
conditions (including prevailing interest rate levels), or conditions otherwise
generally affecting the industries in which the Entities operate, (v) any change
in law, rule or regulation or GAAP or interpretations thereof applicable to the
Entities, Seller or Buyer, (vi) acts of God, national or international political
or social conditions or (vii) general economic conditions in Michigan; provided,
that, for purposes of determining a “Material Adverse Effect”, any effect on the
business, financial conditions or assets of the business of any Person shall
include only the portion of such effect attributable to the ownership interest
of the Entities and their Affiliates and shall exclude any portion of such
effect attributable to the ownership interest of any third party in such Person.

5



--------------------------------------------------------------------------------



 



     
“Pension Plans”
  shall mean all Plans providing pensions, superannuation benefits or retirement
savings, including pension plans, top up pensions or supplemental pensions.
 
   
“Permitted Liens”
  shall mean (a) zoning, planning and building codes and other applicable laws
regulating the use, development and occupancy of real property and permits,
consents and rules under such laws; (b) encumbrances, easements, rights-of-way,
covenants, conditions, restrictions and other matters affecting title to real
property which do not materially detract from the value of such real property or
materially restrict the use of such real property; (c) leases and subleases of
real property; (d) all easements, encumbrances or other matters which are
necessary for utilities and other similar services on real property; (e) Liens
to secure indebtedness reflected on the Financial Statements or indebtedness
incurred in the ordinary course of business, consistent with past practice,
after the date thereof, (f) Liens for Taxes and other governmental levies not
yet due and payable or, if due, (i) not delinquent or (ii) being contested in
good faith by appropriate proceedings during which collection or enforcement
against the property is stayed and with respect to which adequate reserves have
been established and are being maintained to the extent required by GAAP,
(g) mechanics’, workmen’s, repairmen’s, materialmen’s, warehousemen’s, carriers’
or other Liens, including all statutory Liens, arising or incurred in the
ordinary course of business, (h) original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business, (i) Liens that do not materially interfere with or
materially affect the value or use of the respective underlying asset to which
such Liens relate, (j) Liens which are capable of being cured through
condemnation procedures under the Natural Gas Act, and (k) Liens which are
reflected in any Material Contract.
 
   
“Person”
  shall mean any natural person, corporation, company, general partnership,
limited partnership, limited liability partnership, joint venture,
proprietorship, limited liability company, or other entity or business
organization or vehicle, trust, unincorporated organization or Governmental
Authority or any department or agency thereof.
 
   
“Representatives”
  Shall mean accountants, counsel or representatives.

6



--------------------------------------------------------------------------------



 



     
“Seller Disclosure Letter”
  shall mean the Seller Disclosure Letter delivered to Buyer concurrently with
this Agreement, which is an integral part of this Agreement.
 
   
“Subsidiary”
  of any Entity means, at any date, any Person (a) the accounts of which would
be consolidated with and into those of the applicable Person in such Person’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date or (b) of which securities or other
ownership interests representing more than fifty percent (50%) of the equity or
more than fifty percent (50%) of the ordinary voting power or, in the case of a
partnership, more than fifty percent (50%) of the general partnership interests
or more than fifty percent (50%) of the profits or losses of which are, as of
such date, owned, controlled or held by the applicable Person or one or more
subsidiaries of such Person.
 
   
“Tax Return”
  shall mean any report, return, declaration, or other information required to
be supplied to a Governmental Authority in connection with Taxes including any
claim for refund or amended return.
 
   
“Taxes”
  shall mean all taxes, levies or other like assessments, including income,
gross receipts, excise, value added, real or personal property, withholding,
asset, sales, use, license, payroll, transaction, capital, business,
corporation, employment, net worth and franchise taxes, or other governmental
taxes imposed by or payable to any foreign, Federal, state or local taxing
authority, whether computed on a separate, consolidated, unitary, combined or
any other basis; and in each instance such term shall include any interest,
penalties or additions to tax attributable to any such Tax.
 
   
“Transition Services Agreement”
  shall mean the transition services agreement to be entered into on the date
hereof between Seller and Buyer, substantially in the form of the agreement
attached hereto as Exhibit A.
 
   
“Treasury Regulation”
  shall mean the income Tax regulations, including temporary and proposed
regulations, promulgated under the Code, as amended.

7



--------------------------------------------------------------------------------



 



ARTICLE II
SALE AND PURCHASE
     Section 2.1 Agreement to Sell and Purchase.
               (a) Simultaneously with the payment of the Purchase Price in
accordance with Section 2.1(b) of this Agreement, Buyer shall purchase, acquire
and accept from Seller, and Seller shall sell, convey, assign, transfer and
deliver to Buyer, all of Seller’s interests in the Equity Interests, free and
clear of all Liens, as well as certain rights and interests in related tangible
and intangible property being granted in support of the consummation of the
transactions contemplated hereby.
               (b) As of the date hereof, Buyer shall pay to Seller, in
consideration for the purchase of the Equity Interests and such related rights
and interests pursuant to Section 2.1(a), an amount in cash equal to $55,000,000
(the “Purchase Price”) by wire transfer of same day funds to an account or
accounts and in such amounts as designated by Seller.
     Section 2.2 Time and Place of Closing.
               (a) Upon payment of the Purchase Price, Seller shall deliver or
cause to be delivered, in form and substance satisfactory to Buyer (unless
previously delivered), the following items:
               (i) a certificate or certificates representing the Equity
Interests (or other appropriate instruments evidencing transfer of ownership),
accompanied by stock or similar powers duly endorsed in blank by Seller or
accompanied by instruments of transfer duly executed by Seller;
               (ii) a certificate of incumbency and authority of Seller dated
the date hereof;
               (iii) a duly executed counterpart of the Transition Services
Agreement;
               (iv) written resignations, effective as of the date hereof, from
each of the officers and directors of the Entities;
               (v) title to all assets attributed to the Entities and their
businesses that are not in their possession or titled in their name and would
not otherwise be transferred by transfer of the certificates representing the
Equity Interests;
               (vi) an estimated payment of $2,200,000, which payment shall be
made by wire transfer of same day funds to an account or accounts and in such
amounts as designated by Buyer in writing. The estimated payment will be
reconciled in accordance with the provisions of Section 2.3.; and

8



--------------------------------------------------------------------------------



 



               (vii) evidence of termination of the Intercompany Cash Pooling
Arrangement between CMS Energy Investment LLC and/or CMS Capital LLC and the
Entities (other than Jackson Pipeline Company LLC, which is not a party to such
arrangement).
               (b) As of the date hereof, Buyer shall deliver or cause to be
delivered to Seller (unless previously delivered), the following items:
               (i) the Purchase Price by wire transfer of same day funds to an
account or accounts and in such amounts as designated by Seller in writing;
               (ii) a certificate of incumbency and authority of Buyer dated the
date hereof; and
               (iii) a duly executed counterpart of the Transition Services
Agreement.
     Section 2.3 Effective Date.
     The Effective Date of the transaction for financial purposes shall be
December 31, 2006, so that Buyer will receive the assets and liabilities shown
on the December 31, 2006 Financial Statements plus all of the results of
operations (including net cash flow) in the ordinary course of business
consistent with past practices of each of the Entities after December 31, 2006.
To avoid confusion, Buyer and Seller agree that:
               (a) Buyer shall receive the assets and liabilities shown on the
December 31, 2006 Financial Statements, less the following Intercompany Notes
receivables:
               (i) $2,494,058 loan from CMS Antrim Gas LLC to CMS Energy
Investment LLC
               (ii) $855,989 loan from CMS Litchfield LLC to CMS Energy
Investment LLC
               (iii) $716,663 loan from CMS Grands Lacs LLC to CMS Energy
Investment LLC
               (iv) $950,341 loan from CMS Bay Area Pipeline, LLC to CMS Energy
Investment LLC
               (v) $566,887 loan from CMS Jackson LLC to CMS Energy Investment
LLC.
               (b) Buyer shall also receive all the results of operations
(including net cash flow) from January 1, 2007 through the date hereof. Buyer
and Seller shall work in good faith to reconcile and settle all accounts as of
the date hereof,

9



--------------------------------------------------------------------------------



 



consistent with the intent described above, within thirty (30) days after the
date hereof. If it is determined that Seller owes money to Buyer, it shall pay
Buyer within five (5) days of such determination. If it is determined that Buyer
owes money to Seller, it shall pay Seller within five (5) days of such
determination.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller hereby represents and warrants to Buyer as follows:
     Section 3.1 Corporate Organization; Qualification.
     Each Seller is duly organized and validly existing and in good standing
under the Laws of its governing jurisdiction. Each of the Entities is duly
organized and validly existing and in good standing under the Laws of its
governing jurisdiction and each (a) has the requisite power to carry on its
businesses as currently conducted and (b) is duly qualified to do business in
each of the jurisdictions in which the ownership, operation or leasing of its
properties or assets or the conduct of its business requires it to be so
qualified, except where the failure to be so qualified would not have a Material
Adverse Effect.
     Section 3.2 Authority Relative to this Agreement.
     Each Seller has full corporate power and authority to execute and deliver
this Agreement, the Transition Services Agreement (as applicable) and the other
agreements, documents and instruments to be executed and delivered by it in
connection with this Agreement or the Transition Services Agreement, and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement, the Transition Services Agreement
and the other agreements, documents and instruments to be executed and delivered
in connection with this Agreement or the Transition Services Agreement and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by all the necessary action on the part of each Seller
(as applicable) and no other corporate or other proceedings on the part of
Seller are necessary to authorize this Agreement, the Transition Services
Agreement and the other agreements, documents and instruments to be executed and
delivered in connection with this Agreement or the Transition Services Agreement
or to consummate the transactions contemplated hereby and thereby. This
Agreement, the Transition Services Agreement and the other agreements, documents
and instruments to be executed and delivered in connection with this Agreement
or the Transition Services Agreement have been, duly and validly executed and
delivered by Seller and assuming that this Agreement, the Transition Services
Agreement and the other agreements, documents and instruments to be executed and
delivered in connection with this Agreement or the Transition Services Agreement
constitute legal, valid and binding agreements of the Buyer, are enforceable
against Seller in accordance with their respective terms, except that such
enforceability may be limited by applicable

10



--------------------------------------------------------------------------------



 



bankruptcy, insolvency, moratorium or other similar laws affecting or relating
to enforcement of creditors’ rights generally or general principles of equity.
     Section 3.3 Equity Interests.
               (a) The Equity Interests are duly authorized, validly issued and
fully paid and were not issued in violation of any preemptive rights. Except as
set forth in Section 3.3(a) of the Seller Disclosure Letter, (i) there are no
equity interests of the Entities authorized, issued or outstanding or reserved
for any purpose and (ii) there are no (A) existing options, warrants, calls,
preemptive rights, subscriptions or other rights, agreements, arrangements or
commitments of any character, relating to the Entities, obligating Seller or any
of its Affiliates to issue, transfer or sell, or cause to be issued, transferred
or sold, any additional equity interest in the Entities, (B) outstanding
securities of Seller or its Affiliates that are convertible into or exchangeable
or exercisable for any equity interest in the Entities, (C) options, warrants or
other rights to purchase from Seller or its Affiliates any such convertible or
exchangeable securities or (D) other than this Agreement, contracts, agreements
or arrangements of any kind relating to the issuance of any equity interest in
the Entities, or any such options, warrants or rights, pursuant to which, in any
of the foregoing cases, Seller or its Affiliates are subject or bound.
               (b) Except as set forth in Section 3.3(b) of the Seller
Disclosure Letter, Seller owns all of the issued and outstanding Equity
Interests and has good, valid and marketable title to the Equity Interests, free
and clear of all Liens or other defects in title, and the Equity Interests have
not been pledged or assigned to any Person. The Equity Interests owned by Seller
are not subject to any restrictions on transferability other than those imposed
by this Agreement and by applicable securities laws. Following the transfer of
the Equity Interests to Buyer, Buyer will own all of the issued and outstanding
Equity Interests owned by Seller and will have good and valid title to the
Equity Interests, free and clear of all Liens.
               (c) Section 3.3(c) of the Seller Disclosure Letter sets forth, as
of the date hereof, a list of each of the Entities, including its name, its
jurisdiction of organization, its authorized and outstanding capital stock (or
equivalent equity interest) and the percentage of its outstanding capital stock
owned by the Seller and/or the Entities, as applicable.
               (d) Except as set forth in Section 3.3(d) of the Seller
Disclosure Letter, there are no Persons (other than any of the Entities) in
which any of the Entities owns any equity or other similar interest.
     Section 3.4 Consents and Approvals.
     Except as set forth in Section 3.4 of the Seller Disclosure Letter, Seller
requires no consent, approval or authorization of, or filing, registration or
qualification with, any Governmental Authority, or any other Person as a
condition to the execution and delivery of this Agreement or the performance of
the obligations hereunder, except where the

11



--------------------------------------------------------------------------------



 



failure to obtain such consent, approval or authorization of, or filing of,
registration or qualification with, any Governmental Authority, or any other
Person would not have a Material Adverse Effect.
     Section 3.5 No Conflict or Violation.
     Except as set forth in Section 3.5 of the Seller Disclosure Letter, the
execution, delivery and performance by the Seller of this Agreement does not:
               (a) violate or conflict with any provision of the organizational
documents or bylaws of Seller or any of the Entities;
               (b) violate any applicable provision of a law, statute, judgment,
order, writ, injunction, decree, award, rule or regulation of any Governmental
Authority, except where such violation would not have a Material Adverse Effect;
               (c) violate, result in a breach of, constitute (with due notice
or lapse of time or both) a default, or cause any material obligation, penalty
or premium to arise or accrue including without limitation the acceleration of
maturity of any indebtedness or other obligation or imposition of any lien,
charge or encumbrance on any assets of any of the Entities, under any Material
Contract, lease, loan, mortgage, security agreement, trust indenture or other
material agreement or instrument to which any of the Entities is a party or by
which any of them is bound or to which any of their respective properties or
assets is subject, except for violations, breaches or defaults that would not
have a Material Adverse Effect;
               (d) result in the imposition or creation of any material Lien
upon or with respect to any of the properties or assets owned or used by the
Entities; or;
               (e) result in the cancellation, modification, revocation or
suspension of any material Permits or in the failure to renew any material
Permit.
     Section 3.6 Financial Information.
               (a) Prior to the date hereof, Seller has made available to Buyer
or its Representatives certain unaudited financial information relating to each
of the Entities as of December 31, 2004, 2005 and 2006 detailing assets,
liabilities, income and cash flows (collectively, the “Financial Statements”). A
copy of the unaudited financial statements as of December 31, 2006 of the
Entities is disclosed in Section 3.6(a) of the Seller Disclosure Letter.
               (b) The Financial Statements were prepared in accordance with
GAAP, consistently applied throughout the periods indicated and fairly present,
in all material respects, the combined financial position, results of operations
and cash flows of each of the Entities, as of the dates thereof and for the
periods covered thereby, in each case, except as disclosed in Section 3.6(b) of
the Seller Disclosure Letter.

12



--------------------------------------------------------------------------------



 



     Section 3.7 Contracts.
               (a) Section 3.7(a) of the Seller Disclosure Letter sets forth a
list, as of the date hereof, of each material contract, lease or similar
agreement or instrument to which any of the Entities is a party, other than
(i) any purchase or sale orders arising in the ordinary course of business,
(ii) any contract involving the payment or receipt of less than $100,000 in any
one year, (iii) any contract terminable within 30 days or less by its terms, and
(iv) any contract listed in any other Section of the Seller Disclosure Letter
(each contract set forth in Section 3.7(a) of the Seller Disclosure Letter being
referred to herein as a “Material Contract”).
               (b) Section 3.7(b) of the Seller Disclosure Letter sets forth a
list, as of the date hereof, of each Material Contract that any of the Entities
has with Seller or with any Affiliate of Seller that is not one of the Entities.
               (c) Except as set forth in Section 3.7(c) of the Seller
Disclosure Letter, each Material Contract is a valid and binding agreement of
the Entities party thereto and, to the Knowledge of Seller, is in full force and
effect.
               (d) Except as set forth in Section 3.7(d) of the Seller
Disclosure Letter, there is no default by Seller or any of the Entities under
any Material Contract to which it is a party, and Seller has no Knowledge of any
default by any counterparties under any Material Contract, in each case other
than defaults which have been cured or waived and which would not have a
Material Adverse Effect.
     Section 3.8 Compliance with Law.
     Except for Environmental Laws and Tax laws, which are the subject of
Section 3.14 and Section 3.15, respectively, and except as set forth in
Section 3.8 of the Seller Disclosure Letter, the Entities are in compliance with
all federal, state, local or foreign laws, statutes, ordinances, rules,
regulations, judgments, orders, writs, injunctions or decrees of any
Governmental Authority applicable to their respective properties, assets and
businesses except where such noncompliance would, individually or in the
aggregate, not have a Material Adverse Effect.
     Section 3.9 Permits.
               (a) Except as set forth in Section 3.9(a) of the Seller
Disclosure Letter, Seller, and the Entities have all permits, licenses,
certificates of authority, orders and approvals of, and have made all filings
applications and registrations with Governmental Authorities necessary for the
conduct of their respective business operations as presently conducted
(collectively, the “Permits”), except for those Permits the absence of which
would not have a Material Adverse Effect.
               (b) Except as set forth in Section 3.9(b) of the Seller
Disclosure, all Permits are issued to, and in the name of, the Entities which
require such Permit.

13



--------------------------------------------------------------------------------



 



               (c) Except as set forth in Section 3.9(c) of the Seller
Disclosure Letter, the Permits are in full force and effect, no violations
thereof have been recorded and no proceedings are pending or, to the Knowledge
of Seller, threatened for the revocation or partial revocation thereof, in each
case other than such failures, violations or proceedings that have been cured or
waived and those which would not have a Material Adverse Effect. Seller and
Buyer shall use their reasonable best efforts to cooperate with respect to the
use and transfer of any Permits and licenses that cannot be readily transferred.
     Section 3.10 Litigation.
     Except as identified in Section 3.10 of the Seller Disclosure Letter, there
are no Actions before any Governmental Authority or arbitration panel or
tribunal pending or in progress or, to the Knowledge of Seller, threatened,
against Seller, the Entities, or any of their respective Affiliates or any
executive officer or director thereof relating to the Equity Interests or the
respective assets or businesses of the Entities, except as would not,
individually or in the aggregate, have a Material Adverse Effect. None of
Seller, the Entities, or any of their respective Affiliates are subject to any
outstanding judgment, order, writ, injunction, decree or award entered in an
Action to which such Person was a named party relating to the Equity Interests
or the respective assets or businesses of such Persons, except as would not,
individually or in the aggregate, have a Material Adverse Effect.
     Section 3.11 Employee Matters.
               (a) All material benefit and compensation plans and contracts,
including, but not limited to, “employee benefit plans” within the meaning of
Section 3(3) of ERISA, and deferred compensation, stock option, stock purchase,
stock appreciation rights, stock-based incentive bonus, severance, employment,
change in control, vacation or fringe benefit programs, policies, agreements,
arrangements or plans maintained by the Entities or by the Seller or their
Affiliates for the benefit of any of their current employees of the Entities
(collectively, the “Plans”) have been or are being terminated and, if
applicable, vested as of the date hereof, in each case as determined by Seller
and its Affiliates in its sole discretion and subject to the provisions of such
Plans and applicable Law.
               (b) All Affected Employees are subject to “at will” employment
arrangements under applicable policies of Seller and the Entities as of the date
hereof.
     Section 3.12 Labor Relations.
     Except as set forth in Section 3.12 of the Seller Disclosure Letter,
(i) none of the Entities is a party to any labor or collective bargaining
agreements, and there are no labor or collective bargaining agreements which
pertain to any employees of the Entities, (ii) within the preceding eighteen
(18) months, there have been no representation or certification proceedings, or
petitions seeking a representation proceeding, pending or, to

14



--------------------------------------------------------------------------------



 



the Knowledge of Seller, threatened in writing to be brought or filed with the
National Labor Relations Board or any other labor relations tribunal or
authority with respect to the Entities, (iii) within the preceding twelve
(12) months, to the Knowledge of Seller, there have been no organizing
activities involving the Entities with respect to any group of their respective
employees, (iv) there are no pending or, to the Knowledge of Seller, threatened
strikes, work stoppages, slowdowns or lockouts against the Entities, or their
respective Employees or involving any of the Entities’ facilities; and (v) there
are no pending unfair employment practice charges, grievances or complaints
filed or, to the Knowledge of Seller, threatened to be filed with any
Governmental Authority based on the employment or termination of employment by
the Entities of any employee
     Section 3.13 Intellectual Property.
               (a) Section 3.13(a) of the Seller Disclosure Letter sets forth a
list of all material U.S. and foreign: (i) patents and patent applications;
(ii) trademark registrations and applications; and (iii) copyright registrations
and applications, owned by the Entities. The foregoing schedules set forth at
Section 3.13(a) of the Seller Disclosure Letter are complete and accurate in all
material respects. To the Knowledge of Seller, the foregoing registrations are
in effect and subsisting. Except as set forth in Section 3.13(a) of the Seller
Disclosure Letter, the Entities have all licenses necessary to use the equipment
and processes as currently being used by them in the ordinary conduct of their
respective businesses and operations and, to the Knowledge of Seller, no further
licenses are required to so conduct their businesses and operations.
               (b) Except as would not, individually or in the aggregate, have a
Material Adverse Effect, or as set forth in Section 3.13(b) of the Seller
Disclosure Letter, (i) to the Knowledge of Seller, the conduct of the respective
businesses of the Entities does not infringe or otherwise violate any Person’s
Intellectual Property, and there is no such claim pending or to the Seller’s
Knowledge threatened against the Entities, and (ii) to the Knowledge of Seller,
no Person is infringing or otherwise violating any Intellectual Property owned
by the Entities, and no such claims are pending or threatened against any Person
by the Entities.
               (c) Except as set forth in Section 3.13(c) of the Seller
Disclosure, all owned or licensed Intellectual Property is owned by or licensed
to the Entities which utilize such Intellectual Property.
     Section 3.14 Representations with Respect to Environmental Matters.
     To the Knowledge of Seller, and except as set forth in Section 3.14 of the
Seller Disclosure Letter or as would not, individually or in the aggregate, have
Material Adverse Effect:
               (a) The Entities are in compliance with all applicable
Environmental Laws;

15



--------------------------------------------------------------------------------



 



               (b) The Entities have all of the Environmental Permits required
in order to conduct their operations or, where such Environmental Permits have
expired, have applied for a renewal of such Environmental Permits in a timely
fashion;
               (c) There is no pending or threatened written Claim, lawsuit, or
administrative proceeding against the Entities under or pursuant to any
Environmental Law;
               (d) None of the Entities is a party or subject to any
administrative or judicial order, decree or other agreement with a Governmental
Authority under or pursuant to any applicable Environmental Law;
               (e) None of the Entities has received written notice from any
third party, including any Governmental Authority, alleging that any of the
Entities has been or is in violation or potentially in violation of any
applicable Environmental Law or otherwise may be liable under any applicable
Environmental Law; and
               (f) With respect to the real property that is currently owned,
leased or under easement or right of way by the Entities, there have been no
spills or discharges of Hazardous Substances on or underneath any such real
property.
The representations and warranties set forth in this Section 3.14 are Seller’s
sole and exclusive representations and warranties related to environmental
matters.
     Section 3.15 Tax Matters.
     Except as would not have a Material Adverse Effect:
               (a) All federal, state, and local Tax Returns required to be
filed by or on behalf of the Entities, and each consolidated, combined, unitary,
affiliated or aggregate group of which any of the Entities are a member has been
timely filed (taking into account applicable extensions) and in each case are
correct and complete in so far as the Entities are concerned, and all Taxes
shown as due on such Tax Returns have been paid, or adequate reserves therefor
have been established.
               (b) There is no deficiency, proposed adjustment, or matter in
controversy that has been asserted or assessed in writing with respect to any
Taxes due and owing by the Entities that has not been paid or settled in full.
               (c) Each of the Entities is treated as a disregarded entity for
federal tax purposes.
     Section 3.16 Insurance.
               (a) Section 3.16(a) of the Seller Disclosure Letter sets forth a
true and complete list of all current policies of all material property and
casualty insurance, insuring the properties, assets, employees and/or operations
of the Entities (collectively, the “Policies”). To the Knowledge of Seller, all
premiums payable under

16



--------------------------------------------------------------------------------



 



such Policies have been paid in a timely manner and the Entities, as applicable,
have complied in all material respects with the terms and conditions of all such
Policies.
               (b) As of the date hereof, Seller has not received any written
notification of the failure of any of the Policies to be in full force and
effect. To the Knowledge of Seller, none of the Entities is in default under any
provision of the Policies, and except as set forth in Section 3.16(b) of the
Seller Disclosure Letter, there is no claim by the Entities or any other Person
pending under any of the Policies as to which coverage has been denied or
disputed by the underwriters or issuers thereof.
     Section 3.17 Absence of Certain Changes or Events.
               (a) Except as set forth in Section 3.17(a) of the Seller
Disclosure Letter, each of the Entities conducts its respective businesses in
the ordinary course of business, consistent with past practice in all material
respects, since December 31, 2006.
               (b) Except as set forth in Section 3.17(b) of the Seller
Disclosure Letter, or in the Financial Statements, and the notes thereto, there
has not been with respect to each of the Entities any event or development or
change which has resulted or would reasonably be likely to result in a Material
Adverse Effect.
               (c) Section 3.17(c) of the Seller Disclosure Letter sets forth a
true and complete list of the Distributions made by each of the Entities since
December 31, 2006.
               (d) Except as set forth in Section 3.17(d) of the Seller
Disclosure Letter, since December 31, 2006, each of the Entities has not:
                    (i) granted any severance or termination pay to, or entered
into, extended or amended any employment, consulting, severance or other
compensation agreement with, or otherwise increased the compensation or benefits
provided to any of its officers or other employees whose annual salary base is
in excess of $100,000;
                    (ii) sold, leased, licensed, mortgaged or otherwise disposed
of any properties or assets material to its business having a fair market value
in excess of $100,000 individually or $400,000 in the aggregate, other than
(A) sales made in the ordinary course of business, consistent with past
practice; or (B) sales of obsolete or other assets not presently utilized in its
business;
                    (iii) made any capital expenditure in excess of 10% of the
annual budgeted capital expenditures;
                    (iv) paid, repurchased, discharged or satisfied any of its
material Claims, Liabilities or obligations (absolute, accrued, asserted or
unasserted, contingent or otherwise), other than in the ordinary course of
business, consistent with past practice;

17



--------------------------------------------------------------------------------



 



                    (v) (A) incurred or assumed or guaranteed any long-term
debt, or except in the ordinary course of business or consistent with past
practice, incurred or assumed or guaranteed short-term Indebtedness (other than
intercompany Indebtedness) exceeding $100,000 in the aggregate; (B) modified the
terms of any Indebtedness or other liability, other than modifications of
short-term debt in the ordinary course of business, consistent with past
practice; or (C) assumed, guaranteed, endorsed or otherwise became liable or
responsible (whether directly, contingently or otherwise) for the material
obligations of any other Person; or
                    (vi) authorized any of, or committed or agreed to take any
of, the actions referred to in the paragraphs (i) through (v) above.
               (e) Except as set forth in Section 3.17(e) of the Seller
Disclosure Letter, since December 31, 2006, each of the Entities has not
recognized any material Tax liability outside the ordinary course of business,
made or changed any election for Tax purposes, changed any annual accounting
period for Taxes, filed any material Tax Return or amended Tax Return, entered
into any closing agreement for Tax purposes, settled any Tax claim or assessment
relating to any of the Entities, surrendered any right to claim a refund of
Taxes, consented to any extension or waiver of the limitation period applicable
to any Tax claim or assessment relating to any of the Entities, or taken any
other action relating to the filing of any Tax Return or the payment of any Tax,
if such election, adoption, change, amendment, agreement, settlement, surrender,
consent or other action would have the effect of increasing the Tax liability of
any of the Entities for any period ending after December 31, 2006 or decreasing
any Tax attribute of any of the Entities existing on that date.
     Section 3.18 Absence of Undisclosed Liabilities.
     None of the Entities has any Liabilities (whether absolute, accrued,
contingent or otherwise) except those Liabilities (a) disclosed and reserved
against in the Financial Statements (or notes thereto) as required by GAAP,
(b) set forth in Section 3.18 of the Seller Disclosure Letter, (c) incurred in
the ordinary course of business since December 31, 2006 for each of the Entities
as described in Section 3.6 or (d) which would not result in a Material Adverse
Effect.
     Section 3.19 Property.
     Except as set forth in Section 3.19 of the Seller Disclosure Letter, each
of the Entities has valid title to, leases, or holds valid rights of way,
easements or similar real property rights relating to, all assets used or held
for use by each of the Entities, in each case free and clear of any Liens (other
than Permitted Liens) except for such failures of which to so own, lease or hold
would not, individually or in the aggregate, have a Material Adverse Effect.
     Section 3.20 Brokerage and Finders’ Fees.
     None of Seller, the Entities, or any of their Affiliates or their
respective stockholders, partners, directors, officers or employees, has
incurred, or will incur any

18



--------------------------------------------------------------------------------



 



brokerage, finders’ or similar fee in connection with the transactions
contemplated by this Agreement or the Transition Services Agreement.
     Section 3.21 Corporate and Accounting Records.
     The minute books of the Entities (excluding Jackson Pipeline Company)
contain true, complete and accurate records of all meetings and accurately
reflect all other corporate action of their respective members (including
committees thereof). Each of the Entities (except Jackson Pipeline Company)
maintains adequate records which accurately and validly reflect transactions
conducted by each of the Entities in reasonable detail, and maintains accounting
controls, policies and procedures sufficient to ensure that such transactions
are (a) executed in accordance with its management’s general or specific
authorization and (b) recorded in a manner which permits the preparation of
financial statements in accordance with Applicable Law and applicable regulatory
accounting requirements.
     Section 3.22 Affiliated Transactions.
     Except as described in Section 3.22 of the Seller Disclosure Letter, and
except for trade payables and receivables arising in the ordinary course of
business consistent with past practices for purchases and sales of goods or
services consistent with past practice, none of the Entities have been a party
over the past twelve (12) months to any material transaction or agreement with
Seller or any Affiliate of Seller (other than the Entities) and no director or
officer of Seller or its Affiliates (other than the Entities), has, directly or
indirectly, any material interest in any of the assets or properties of the
Entities.
     Section 3.23 No Other Representations or Warranties.
     Except for the representations and warranties contained in this
Article III, none of Seller, the Entities, or any other Person makes any other
express or implied representation or warranty on behalf of Seller.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BUYER
     Each Buyer hereby represents and warrants to Seller as follows:
     Section 4.1 Corporate Organization; Qualification.
     Such Person (a) is a limited liability company duly organized and validly
existing under the Laws of its jurisdiction of formation, (b) has the requisite
power to carry on its businesses as currently conducted and (c) is duly
qualified to do business in each of the jurisdictions in which the ownership,
operation or leasing of its properties or assets or the conduct of its business
requires it to be so qualified, except where the failure to be so qualified
would not materially and adversely affect the ability of, or timing for, Buyer
to consummate the transactions contemplated by this Agreement or the Transition
Services Agreement.

19



--------------------------------------------------------------------------------



 



     Section 4.2 Authority Relative to this Agreement.
     Such Person has full corporate or similar power and authority to execute
and deliver this Agreement, the Transition Services Agreement and the other
agreements, documents and instruments to be executed and delivered by it in
connection with this Agreement or the Transition Services Agreement, and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement, the Transition Services Agreement
and the other agreements, documents and instruments to be executed and delivered
in connection with this Agreement or the Transition Services Agreement and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly authorized by all the necessary action on the part of such Person
and no other organization or similar proceedings on the part of such Person are
necessary to authorize this Agreement, the Transition Services Agreement and the
other agreements, documents and instruments to be executed and delivered in
connection with this Agreement or the Transition Services Agreement or to
consummate the transactions contemplated hereby and thereby. This Agreement, the
Transition Services Agreement and the other agreements, documents and
instruments to be executed and delivered in connection with this Agreement or
the Transition Services Agreement has been duly and validly executed and
delivered by such Person and assuming that this Agreement, the Transition
Services Agreement and the other agreements, documents and instruments to be
executed and delivered in connection with this Agreement or the Transition
Services Agreement constitute legal, valid and binding agreements of the Seller
are enforceable against such Person in accordance with their respective terms,
except that such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally or general principles of equity.
     Section 4.3 Consents and Approvals.
     Except as set forth in Section 4.3 of the Buyer Disclosure Letter, such
Person requires no consent, approval or authorization of, or filing,
registration or qualification with, any Governmental Authority, or any other
Person as a condition to the execution and delivery of this Agreement or the
performance of the obligations hereunder, except where the failure to obtain
such consent, approval or authorization of, or filing of, registration or
qualification with, any Governmental Authority, or any other Person would not
materially and adversely affect the ability of, or timing for, Seller to
consummate the transactions contemplated by this Agreement or the Transition
Services Agreement.
     Section 4.4 No Conflict or Violation.
     Except as set forth in Section 4.4 of the Buyer Disclosure Letter, the
execution, delivery and performance by such Person of this Agreement does not:
               (a) violate or conflict with any provision of the organizational
documents of such Person;

20



--------------------------------------------------------------------------------



 



               (b) violate any applicable provision of a law, statute, judgment,
order, writ, injunction, decree, award, rule or regulation of any Governmental
Authority, except where such violation would not materially and adversely affect
the ability of, or timing for, Seller to consummate the transactions
contemplated by this Agreement or the Transition Services Agreement; or
               (c) violate, result in a breach of, constitute (with due notice
or lapse of time or both) a default or cause any material obligation, penalty or
premium to arise or accrue under any material contract, lease, loan, agreement,
mortgage, security agreement, trust indenture or other material agreement or
instrument to which such Person is a party or by which it is bound or to which
any of its properties or assets is subject, except as would not materially and
adversely affect the ability of, or timing for, Seller to consummate the
transactions contemplated by this Agreement or the Transition Services
Agreement.
     Section 4.5 Litigation.
     Except as identified in Section 4.5 of the Buyer Disclosure Letter, there
are no Actions before any Governmental Authority or arbitration panel or
tribunal pending or in progress or, to Knowledge of such Person, threatened,
against such Person, or any of their respective Affiliates or any executive
officer or director thereof, except as would not materially and adversely affect
the ability of, or timing for, such Person to consummate the transactions
contemplated by this Agreement or the Transition Services Agreement. Neither
such Person nor any of its Affiliates are subject to any outstanding judgment,
order, writ, injunction, decree or award entered in an Action to which such
Person was a named party, except as would not materially and adversely affect
the ability of, or timing for, such Person to consummate the transactions
contemplated by this Agreement or the Transition Services Agreement.
     Section 4.6 Brokerage and Finders’ Fees.
     Neither such Person nor any of its Affiliates, or their respective members,
stockholders, partners, directors, officers or employees, has incurred, or will
incur any brokerage, finders’ or similar fee in connection with the transactions
contemplated by this Agreement or the Transition Services Agreement.
     Section 4.7 Investment Representations.
               (a) Such Person is acquiring the Equity Interests to be acquired
by it hereunder for its own account, solely for the purpose of investment and
not with a view to, or for sale in connection with, any distribution thereof in
violation of the federal securities laws or any applicable foreign or state
securities law.
               (b) Such Person understands that the acquisition of the Equity
Interests to be acquired by it pursuant to the terms of this Agreement involves
substantial risk. Such Person and its officers have experience as an investor in
securities and equity interests of companies such as the ones being transferred
pursuant to this Agreement and acknowledges that it can bear the economic risk
of its investment and has such

21



--------------------------------------------------------------------------------



 



knowledge and experience in financial or business matters that such Person is
capable of evaluating the merits and risks of its investment in the Equity
Interests to be acquired by it pursuant to the transactions contemplated hereby.
               (c) Such Person understands that the Equity Interests to be
acquired by it hereunder have not been registered under the Securities Act on
the basis that the sale provided for in this Agreement is exempt from the
registration provisions thereof. Such Person acknowledges that such securities
may not be transferred or sold except pursuant to the registration and other
provisions of applicable securities laws or pursuant to an applicable exemption
therefrom.
               (d) Such Person acknowledges that the offer and sale of the
Equity Interests to be acquired by it in the transactions contemplated hereby
has not been accomplished by the publication of any advertisement.
     Section 4.8 No Other Representations or Warranties.
     Except for the representations and warranties contained in this Article IV,
neither such Person nor any other Person makes any other express or implied
representation or warranty on behalf of such Person.
ARTICLE V
COVENANTS OF THE PARTIES
     Section 5.1 Consents and Approvals.
               (a) Upon the terms and subject to the conditions of this
Agreement, each of the parties hereto agrees to use, and will cause its
Affiliates to use its reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, all things necessary or advisable under
Applicable Law to consummate and make effective the transactions contemplated by
this Agreement as promptly as practicable including the preparation and filing
of all forms, registrations and notices required to be filed by such party in
order to consummate the transactions contemplated by this Agreement and the
taking of such actions as are necessary to obtain any approvals, consents,
orders, exemptions or waivers of Governmental Authorities required to be
obtained by such party in order to consummate the transactions contemplated by
this Agreement. Each party shall promptly consult with the other with respect
to, provide any necessary information with respect to, and provide copies of all
filings made by such party with any Governmental Entity or any other information
supplied by such party to a Governmental Entity in connection with this
Agreement and the Transition Services Agreement and the transactions
contemplated hereby and thereby.
               (b) If any objections are asserted with respect to the
transactions contemplated by this Agreement or the Transition Services Agreement
under any anti-competition Law or if any suit or proceeding is instituted or
threatened by any Governmental Entity or any private party challenging any of
the transactions contemplated by this Agreement or the Transition Services
Agreement as violative of any

22



--------------------------------------------------------------------------------



 



anti-competition Law, each of Seller and Buyer shall use its reasonable best
efforts to promptly resolve such objections. Notwithstanding anything to the
contrary in this Agreement, none of Seller or any of its Affiliates shall have
any obligation to hold separate or divest any property or assets of Seller or
any of its Affiliates in connection with any such claim under anti-competition
law. In furtherance of the foregoing, Buyer shall, and shall cause its
Affiliates to, take all action, including agreeing to hold separate or to divest
any of the businesses or properties or assets of Buyer or any of its Affiliates
(including the Equity Interests) and to terminate any existing relationships and
contractual rights and obligations, as may be required (i) by the applicable
Governmental Entity in order to resolve such objections as such Governmental
Entity may have to such transactions under any anti-competition Law or (ii) by
any domestic or foreign court or other tribunal, in any action or proceeding
brought by a private party or Governmental Entity challenging such transactions
as violative of any anti-competition Law, in order to avoid the entry of, or to
effect the dissolution, vacating, lifting, altering or reversal of, any order
that has the effect of restricting, preventing or prohibiting the consummation
of the transactions contemplated by this Agreement or the Transition Services
Agreement. In addition, Buyer shall, and shall cause its Affiliates to,
vigorously defend any action or proceeding brought by a private party or
Governmental Entity challenging the transactions contemplated hereby or by the
Transition Services Agreement as violative of any anti-competition Law, in order
to avoid the entry of, or to effect the dissolution, vacating, lifting, altering
or reversal of, any order that has the effect of restricting, preventing or
prohibiting the consummation of the transactions contemplated by this Agreement
or the Transition Services Agreement (including by pursuing any available appeal
process).
     Section 5.2 Further Assurances.
     On and after the date hereof, Seller and Buyer shall cooperate and use
their respective reasonable best efforts to take or cause to be taken all
appropriate actions and do, or cause to be done, all things necessary or
appropriate to consummate and make effective the transactions contemplated
hereby, including the execution of any additional assignment or similar
documents or instruments of transfer of any kind, the obtaining of consents
which may be reasonably necessary or appropriate to carry out any of the
provisions hereof and the taking of all such other actions as such party may
reasonably be requested to take by the other party hereto from time to time,
consistent with the terms of this Agreement and the Transition Services
Agreement, in order to effectuate the provisions and purposes of this Agreement
and the Transition Services Agreement and the transactions contemplated hereby
and thereby. Included without limitation within the foregoing assurances is
Seller’s agreement to take such further actions to evidence delivery to Buyer of
title to the pipeline owned by the Jackson Pipeline Company in form and scope
that is customary for properties of this type including obtaining at Seller’s
cost an opinion of outside counsel confirming the reasonable nature of such
title if such an opinion is deemed necessary in the joint opinion of Buyer and
Seller. As further detailed in the Transition Services Agreement, Seller shall
continue to receive, record and deposit receivables of the Entities and
irrevocably instruct the Entities’ bank(s) to transfer all receipts to such bank
and accounts as designated by Buyer in writing and to forward to Buyer all
correspondence and invoices received by Seller that are directed to any of the
Entities.
     Section 5.3 Employee Matters.
               (a) Subject to Section 5.3(b) and Section 5.3(c) below, on the
date hereof (unless previously done), Seller shall give notice to all Affected
Employees

23



--------------------------------------------------------------------------------



 



that the active participation of the Affected Employees in the Seller’s and
Entities’ employee benefit plans, programs and arrangements (such plans,
programs and arrangements, the “Seller Plans”) shall terminate on the date
hereof, and the Entities shall terminate participation of Affected Employees in
the Seller Plans as of the date hereof. In addition, Seller shall retain all
Liabilities and assets that arise with respect to current and former employees
of the Entities by virtue of their employment with the Sellers or their
Affiliates prior to the date hereof, including without limitation under the
Pension Plan for Employees of Consumers Energy and Other CMS Energy Companies.
               (b) As of the date hereof, Buyer shall cause the Entities to
continue to employ all of the Affected Employees for a period of at least six
(6) months from and after the date hereof.
               (c) With respect to those employee benefit plans of Buyer or its
Affiliates (“Buyer Plans”) in which Affected Employees may participate on or
after the date hereof, Buyer shall, and shall cause the Entities to, credit
prior service of the Affected Employees with the Entities or other Affiliates of
Seller for purposes of eligibility and vesting under Buyer Plans and for all
purposes with respect to vacation, sick days and severance under such Buyer
Plans. Affected Employees shall also be given pro rata credit for any deductible
or co-insurance payment amounts payable in respect of the Buyer Plan year in
which the date hereof occurs, to the extent that, following the date hereof,
they participate in any Buyer Plan during such plan year for which deductibles
or co-payments are required.
               (d) Buyer and the Entities shall be responsible for all
Liabilities and obligations under the Worker Adjustment and Retraining
Notification Act and similar foreign, state and local rules, statutes and
ordinances resulting from the actions of Buyer and the Entities after the date
hereof
               (e) CMS Energy Corporation or its Affiliates shall retain all
assets that are accumulated as of date hereof under Financial Accounting
Standards Board Statement 106 (and deposited in various VEBA accounts and 401(h)
accounts of Seller or its Affiliates). Further, Seller or its Affiliates shall
retain the liability for post-employment benefits other than pensions (“PBOPs”)
for the benefit of former employees of the Entities who are retirees of the
Entities as of the date hereof, and Affected Employees who are eligible to
retire and qualified for benefits under PBOPs as of the date hereof, and Seller
or its Affiliates shall retain the responsibility for providing post-retirement
benefits to such employees pursuant to the eligibility requirements of the
Seller Plans. It is the intent of the parties that Buyer shall have no
obligation whatsoever with respect to pension or any other post-employment
benefits that any employee of the Entities, whether current or retired, is
entitled to as a result of employment with the Entities or its Affiliates prior
to the date hereof.
     Section 5.4 Tax Covenants.
               (a) Tax Return Filings, Refunds, and Credits.

24



--------------------------------------------------------------------------------



 



                    (i) Seller shall timely prepare and file (or cause such
preparation and filing) with the appropriate Tax authorities all Tax Returns
(including any Consolidated Income Tax Returns) with respect to the Entities for
Tax periods that end on or before the Cut-off Date (the “Seller Returns”), and
will pay (or cause to be paid) all Taxes due with respect to the Seller Returns.
The taxes shown on the Tax Returns shall be correct and complete insofar as the
Entities are concerned.
                    (ii) Buyer shall timely prepare and file (or cause such
preparation and filing) with the appropriate Tax authorities all Tax Returns
(the “Straddle Period Returns”) with respect to the Entities for all Tax periods
ending after the Cut-off Date that include the Cut-off Date (the “Straddle
Period”). All Straddle Period Returns shall be prepared in accordance with past
practice. Buyer shall provide Seller with copies of any Straddle Period Returns
at least forty-five (45) days prior to the due date thereof (giving effect to
any extensions thereto), accompanied by a statement (the “Straddle Statement”)
setting forth and calculating in reasonable detail the Pre-Cut-off Taxes as
defined below. If Seller agrees with the Straddle Period Return and Straddle
Statement, Seller shall pay to Buyer (or Buyer shall pay to Seller, if
appropriate) an amount equal to the Pre-Cut-off Taxes as shown on the Straddle
Statement not later than two (2) Business Days before the due date (including
any extensions thereof) for payment of Taxes with respect to such Straddle
Period Return. If, within fifteen (15) days of the receipt of the Straddle
Period Return and Straddle Statement, Seller notifies Buyer that it disputes the
manner of preparation of the Straddle Period Return or the amount calculated in
the Straddle Statement, then Buyer and Seller shall attempt to resolve their
disagreement within the five (5) days following Seller’s notification or Buyer
of such disagreement. If Buyer and Seller are unable to resolve their
disagreement, the dispute shall be submitted to a mutually agreed upon
nationally recognized independent accounting firm, whose expense shall be borne
equally by Buyer and Seller, for resolution, if possible, within twenty (20)
days of such submission. If the parties have not agreed on an independent
accounting firm within fifteen days following Seller’s notification of Buyer of
such disagreement, on the request of any party such independent accounting firm
shall be appointed by the ICC Centre. Any independent accounting firm appointed
by the ICC Centre shall be an impartial and disinterested senior partner in an
internationally recognized accounting firm. The decision of such accounting firm
with respect to such dispute shall be binding upon Buyer and Seller, and Seller
shall pay to Buyer (or Buyer shall pay to Seller, if appropriate) an amount
equal to the Pre-Cut-off Taxes as decided by such accounting firm not later than
two (2) Business Days before the due date (including any extensions thereof) for
payment of Taxes with respect to such Straddle Period Return.
                    (iii) From and after the Cut-off Date, Buyer and its
Affiliates (including the Entities) will not file any amended Tax Return,
carryback claim, or other adjustment request with respect to the Entities for
any Tax period that includes or ends on or before the Cut-off Date unless Seller
consents in writing; provided, however, that with respect to any Straddle Period
Return, such

25



--------------------------------------------------------------------------------



 



consent shall not be unreasonably withheld, provided Buyer has made arrangements
to the reasonable satisfaction of Seller to make Seller whole for any detriment
or cost incurred (or to be incurred) by Seller as a result of such amended Tax
Return, carryback claim or other adjustment request.
                    (iv) For purposes of this Agreement, in the case of any
Taxes of the Entities that are payable with respect to any Straddle Period, the
portion of any such Taxes that constitutes “Pre-Cut-off Taxes” shall be the
excess of (A) (i) in the case of Taxes that are either (x) based upon or related
to income or receipts or (y) imposed in connection with any sale, transfer or
assignment or any deemed sale, transfer or assignment of property (real or
personal, tangible or intangible) be deemed equal to the amount that would be
payable if the Tax period ended on the Cut-off Date and (ii) in the case of
Taxes (other than those described in clause (i)) imposed on a periodic basis
with respect to the business or assets of the Entities, be deemed to be the
amount of such Taxes for the entire Straddle Period (or, in the case of such
Taxes determined on an arrears basis, the amount of such Taxes for the
immediately preceding Tax period) multiplied by a fraction the numerator of
which is the number of calendar days in the portion of the Straddle Period
ending on the Cut-off Date and the denominator of which is the number of
calendar days in the entire Straddle Period over (B) any prepayment or advances
of Taxes or any payments of estimated Taxes with respect to the Straddle Period.
For purposes of clause (i) of the preceding sentence, any exemption, deduction,
credit or other item that is calculated on an annual basis shall be allocated to
the portion of the Straddle Period ending on the Cut-off Date on a pro rata
basis determined by multiplying the total amount of such item allocated to the
Straddle Period by a fraction, the numerator of which is the number of calendar
days in the portion of the Straddle Period ending on the Cut-off Date and the
denominator of which is the number of calendar days in the entire Straddle
Period. Pre-Cut-off Taxes include any Taxes attributable to a Person that is
treated as a partnership for federal income tax purposes as if such Person
allocated Tax items to its partners in a manner consistent with this
Section 5.4(b)(iv). In the case of any Tax based upon or measured by capital
(including net worth or long-term debt) or intangibles, any amount thereof
required to be allocated under this Section 5.6(b)(iv) shall be computed by
reference to the level of such items on the Cut-off Date. The parties hereto
will, to the extent permitted by Applicable Law, elect with the relevant Tax
authority to treat a portion of any Straddle Period as a short taxable period
ending as of the close of business on the Cut-off Date. For purposes of this
Agreement, “Post-Cut-off Taxes” shall include any Taxes of the Entities that are
payable with respect to a Straddle Period, except for the portion of any such
Taxes that constitutes Pre-Cut-off Taxes. For avoidance of doubt, Michigan
property taxes shall be prorated using the “statutory” method.
                    (v) Seller and Buyer shall reasonably cooperate in preparing
and filing all Tax Returns with respect to the Entities, including maintaining
and making available to each other all records reasonably necessary

26



--------------------------------------------------------------------------------



 



in connection with Taxes of the Entities and in resolving all disputes and
audits with respect to all Tax periods relating to Taxes of the Entities.
                    (vi) For a period of seven (7) years after the Cut-off Date,
the Seller and its Representatives shall have reasonable access to the books and
records (including the right to make extracts thereof) of the Entities to the
extent that such books and records relate to Taxes and to the extent that such
access may reasonably be required by Seller in connection with matters relating
to or affected by the operation of the Entities prior to the Cut-off Date. Such
access shall be afforded by Buyer upon receipt of reasonable advance notice and
during normal business hours. If Buyer shall desire to dispose of any of such
books and records prior to the expiration of such seven-year period, Buyer
shall, prior to such disposition, give Seller a reasonable opportunity, at
Seller’s expense, to segregate and remove such books and records as Seller may
select.
                    (vii) If an Indemnified Party actually receives a refund or
credit or other reimbursement with respect to Taxes for which it would be
indemnified under this Agreement, the Indemnified Party shall pay over such
refund or credit or other reimbursement to the Indemnifying Party.
                    (viii) Buyer shall not, and shall cause the Entities to not,
make, amend or revoke any Tax election if such action would reasonably be
expected to adversely affect any of Seller or its Affiliates with respect to any
Tax period ending on or before the Cut-off Date or for the Pre-Cut-off portion
of any Straddle Period or any Tax refund or credit with respect thereto.
                    (ix) For purposes of this Agreement a “Consolidated Income
Tax Return” is any income Tax Return filed with respect to any consolidated,
combined, affiliated or unified group provided for under Section 1501 of the
Code and the Treasury Regulations under Section 1502 of the Code, or any
comparable provisions of Applicable Law, other than any income Tax Return that
includes only any one of the Entities.
               (b) Indemnity for Taxes.
                    (i) Seller hereby agrees to indemnify the Buyer and its
Affiliates against and hold them harmless from all liability for (i) all Taxes
imposed on the Entities with respect to Tax periods ending on or before the
Cut-off Date, (ii) Pre-Cut-off Taxes with respect to any Straddle Period, and
(iii) all Taxes that are attributable to Seller or any member (other than the
Entities) of an affiliated, consolidated, combined or unitary Tax group of which
at least one of the Entities was a member prior to the Cut-off Date that is
imposed under Treasury Regulation Section 1.1502-6 (or any similar provision of
state, local or foreign Tax law) by reason of the Entities being included in any
such Tax group.
                    (ii) Buyer hereby agrees to indemnify Seller and its
Affiliates against and hold them harmless from all liability for (A) all Taxes
of the

27



--------------------------------------------------------------------------------



 



Entities with respect to all Tax periods beginning after the Cut-off Date,
(B) Post-Cut-off Taxes with respect to any Straddle Period, and (C) Transfer
Taxes.
                    (iii) The obligation of Seller to indemnify and hold
harmless Buyer, on the one hand, and the obligations of Buyer to indemnify and
hold harmless Seller, on the other hand, pursuant to this Section 5.4, shall
terminate upon the expiration of the applicable statutes of limitations with
respect to the Tax Liabilities in question (giving effect to any waiver,
mitigation or extension thereof).
                    (iv) Any indemnification obligation under this
Section 5.4(b) which relates to one of the Entities that is not wholly owned by
Seller shall be reduced pro rata to reflect the elimination of the amount of Tax
liability equivalent to the third-party’s ownership percentage in such Entity.
               (c) Certain Payments. Buyer and Seller agree to treat (and cause
their Affiliates to treat) any payment under this Section 5.4 as an adjustment
to the Purchase Price for all Tax purposes.
               (d) Contests.
                    (i) After the Cut-off Date, Seller and Buyer each shall
notify the other party in writing within ten (10) days of the commencement of
any Tax audit or administrative or judicial proceeding affecting the Taxes of
any of the Entities that, if determined adversely to the taxpayer (the “Tax
Indemnified Party”) or after the lapse of time would be grounds for
indemnification under this Section 5.4 by the other party (the “Tax Indemnifying
Party” and a “Tax Claim”). Such notice shall contain factual information
describing any asserted Tax liability in reasonable detail and shall include
copies of any notice or other document received from any Tax authority in
respect of any such asserted Tax liability. Failure to give such notification
shall not affect the indemnification provided in this Section 5.4 except to the
extent the Tax Indemnifying Party shall have been prejudiced as a result of such
failure (except that the Tax Indemnifying Party shall not be liable for any
expenses incurred during the period in which the Tax Indemnified Party failed to
give such notice). Thereafter, the Tax Indemnified Party shall deliver to the
Tax Indemnifying Party, as promptly as possible but in no event later than ten
(10) days after the Tax Indemnified Party’s receipt thereof, copies of all
relevant notices and documents (including court papers) received by the Tax
Indemnified Party.
                    (ii) In the case of an audit or administrative or judicial
proceeding involving any asserted liability for Taxes relating to any Taxable
years or periods ending on or before the Cut-off Date or any Straddle Period,
Seller shall have the right, at its expense, to control the conduct of such
audit or proceeding; provided, however, that (A) with respect to Straddle
Periods, Seller shall keep Buyer reasonably informed with respect to the status
of such audit or proceeding and provide Buyer with copies of all written
correspondence with

28



--------------------------------------------------------------------------------



 



respect to such audit or proceeding in a timely manner and (B) if such audit or
proceeding would be reasonably expected to result in a material increase in Tax
liability of the Entities for which Buyer would be liable under this
Section 5.6, Buyer may participate in the conduct of such audit or proceeding at
its own expense.
                    (iii) In the case of an audit or administrative or judicial
proceeding involving any asserted liability for Taxes relating to any Taxable
years or periods beginning after the Cut-off Date, Buyer shall have the right,
at its expense, to control the conduct of such audit or proceeding.
                    (iv) Buyer and Seller shall reasonably cooperate in
connection with any Tax Claim, and such cooperation shall include the provision
to the Tax Indemnifying Party of records and information which are reasonably
relevant to such Tax Claim and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.
               (e) Transfer and Similar Taxes. Notwithstanding any other
provisions of this Agreement to the contrary, all sales, use, transfer, gains,
stamp, duties, recording and similar Taxes (collectively, “Transfer Taxes”)
incurred in connection with the transactions contemplated by this Agreement
shall be borne by Buyer, and Buyer shall accurately file all necessary Tax
Returns and other documentation with respect to Transfer Taxes and timely pay
all such Transfer Taxes. If required by Applicable Law, Seller will join in the
execution of any such Return. Buyer shall provide copies of any Tax Returns with
respect to Transfer Taxes to Seller no later than fifteen (15) days after the
due dates of such Tax Returns.
               (f) Termination of Tax Sharing Agreements. On or prior to the
Cut-off Date, Seller shall cause all Tax sharing agreements between the Seller
or any of its Affiliates (as determined immediately after the Cut-off Date) on
the one hand, and the Entities on the other hand, to be terminated, and all
obligations thereunder shall be settled, and no additional payments shall be
made under any provisions thereof after the Cut-off Date.
               (g) Special Rule. For purposes of applying this Section 5.4, when
applying the definitions “Pre-Cut-off Taxes,” “Post-Cut-off Taxes,” and
“Straddle Period,” the term “Cut-off Date” as used in such definitions shall
mean December 31, 2006.
     Section 5.5 Maintenance of Insurance Policies.
               (a) Seller and Buyer agree that Casualty Insurance Claims
relating to the businesses of the Entities (including reported claims and
including incurred but not reported claims) will remain with the Entities
immediately following the consummation of the transaction contemplated in this
Agreement. For purposes hereof, “Casualty Insurance Claims” shall mean workers’
compensation, auto liability, general

29



--------------------------------------------------------------------------------



 



liability and products liability claims and claims for damages caused to the
facilities of the Entities generally insured under all risk, real property,
boiler and mechanical breakdown insurance coverage which are disclosed on
Section 5.6(a) of the Seller Disclosure Letter. The Casualty Insurance Claims
are subject to the provisions of policies of insurance with insurance carriers
and contractual arrangements with insurance adjusters maintained by Seller or
its Affiliates prior to the date hereof (collectively, the “Insurance
Policies”). With respect to the Casualty Insurance Claims, the following
procedures shall apply: (i) Seller or its Affiliates shall continue to
administer, adjust, settle and pay, on behalf of the Entities, all Casualty
Insurance Claims with dates of occurrence prior to the date of hereof and
(ii) Seller shall invoice Buyer at the end of each month for Casualty Insurance
Claims paid on behalf of the Entities by Seller. In the event that Buyer does
not pay, or cause to be paid, to Seller such amount due within fifteen (15) days
of such invoice, interest at the rate of ten percent (10%) per annum shall
accrue on the amount of such invoice. Casualty Insurance Claims to be paid by
Seller hereunder shall include all costs necessary to settle claims including
compensatory, medical, legal and other allocated expenses. In the event that any
Casualty Insurance Claims exceeds a deductible or self-insured retention under
the Insurance Policies, Seller shall be entitled to the benefit of any insurance
proceeds that may be available to discharge any portion of such Casualty
Insurance Claim.
               (b) Seller makes no representation or warranty with respect to
the applicability, validity or adequacy of any Insurance Policies, and Seller
shall not be responsible to Buyer or any of its Affiliates for the failure of
any insurer to pay under any such Insurance Policy.
               (c) Nothing in this Agreement is intended to provide or shall be
construed as providing a benefit or release to any insurer or claims service
organization of any obligation under any Insurance Policies. Seller and Buyer
confirm that the sole intention of this Section 5.6 is to divide and allocate
the benefits and obligations under the Insurance Policies between them as of the
date hereof and not to effect, enhance or diminish the rights and obligations of
any insurer or claims service organization thereunder. Nothing herein shall be
construed as creating or permitting any insurer or claims service organization
the right of subrogation against Seller or Buyer or any of their Affiliates in
respect of payments made by one to the other under any Insurance Policy.
               (d) If Buyer requests a copy of an Insurance Policy relating to a
pending or threatened Casualty Insurance Claim, Seller shall provide a copy of
all relevant insurance policies which insure such Casualty Insurance Claims
within five (5) Business Days, provided, that if Seller cannot provide such
policy within five (5) days after exercising reasonable best efforts to locate
such policy, Seller shall continue to exercise its reasonable best efforts to
provide such policy to Buyer as soon as possible thereafter.

30



--------------------------------------------------------------------------------



 



     Section 5.6 Transfers of Title and Possession of Assets of Entities.
     In those cases where a Material Contract, deed, easement, Permit, right of
way or other asset was entered into or acquired for the benefit of one of the
Entities or its business by any person other than one of the Entities, including
an Affiliate of one of the Entities, and the rights and obligations of such
Material Contract, deed, easement, Permit or other asset have not been assigned
to one of the Entities as of the date hereof, Seller will use its reasonable
best efforts at its reasonable expense to ensure that such assignments are made
as soon as reasonably practicable.
     Section 5.7 Preservation of Records.
               (a) Buyer agrees that it shall, at its own expense, preserve and
keep the records held by it relating to the respective businesses of the
Entities that could reasonably be required after the consummation of the
transaction contemplated in this Agreement by Seller for the time periods
required pursuant to the applicable document retention program in effect on the
date hereof (a copy of which has been provided to Buyer); provided, however,
that upon expiration of such period, as applicable, Buyer shall give written
notice to Seller if it or the custodian of such books and records proposes to
destroy or dispose of the same. Seller shall have the opportunity for a period
of thirty (30) days after receiving such notice to elect to have some or all of
such books and records delivered, at Seller’s expense and risk, to a location
chosen by Seller. In addition, Buyer shall make such records available to Seller
as may reasonably be required by Seller in connection with, among other things,
any insurance claim, legal proceeding or governmental investigation relating to
the respective businesses of Seller and its Affiliates, including the Entities.
Seller agrees to maintain the confidentiality of all information provided by
Buyer or the Entities hereunder during the time periods provided for in this
Section.
               (b) Seller agrees that it shall, at its own expense, preserve and
keep the records held by it relating to the respective business of the Entities
which are contained in the records of Seller or its Affiliates that could
reasonably be required after the consummation of the transaction contemplated by
this Agreement by Seller for the time periods required pursuant to the
applicable document retention program in effect on the date hereof. In addition,
Seller shall make such records available to Buyer as may reasonably be required
by Buyer in connection with, among other things, any insurance claim, legal
proceeding or governmental investigation relating to the Entities.
     Section 5.8 Public Statements.
     No public or private release, announcement or regulatory filing concerning
the transactions contemplated hereby shall be issued by any of the parties
without the prior consent of the other parties (which consent shall not
unreasonably withheld), except for such press release, announcement or
regulatory filing as is required by law, court process or stock exchange rule to
be made by the party proposing to issue the same, in which case such party shall
use its reasonable best efforts to consult in good faith with the other party
prior to the issuance of any such press release, announcement or filing.

31



--------------------------------------------------------------------------------



 



     Section 5.9 Use of Corporate Name; Transitional Use of Seller’s Name.
     Promptly after the consummation of the transaction contemplated hereby,
Buyer shall cause each of the Entities to make any necessary legal filings with
the appropriate Governmental Authorities to register the change in their
corporate names to names that do not include “CMS”. Buyer and its Affiliates
shall hold harmless and indemnify Seller and any of its Affiliates against all
Damages resulting from or arising in connection with the use by Buyer or any of
its Affiliates of the “CMS” name as provided in this Section 5.11.
     Section 5.10 Release of Guarantees.
     Unless previously done, Buyer shall, as soon as reasonably practicable,
either (a) arrange for substitute letters of credit, guarantees and other
obligations on commercially reasonable terms to replace in all respects the
indemnities, performance bonds, performance guarantees, other guaranty
obligations, letters of credit and other similar arrangements of Seller or its
Affiliates (collectively, the “Released Parties”) in favor of any of the
Entities (collectively, “Guarantees” as further disclosed in Section 5.10 of the
Seller Disclosure Letter) or (b) assume all obligations under each such
Guarantee, obtaining from the creditor or other counter-party a full release of
the Released Parties. As soon as reasonably practicable, Buyer shall terminate,
or cause Buyer or one of its Affiliates to be substituted in all respects for
the Released Parties in respect of, all obligations of the Released Parties
under any such Guarantee. Buyer shall, to the extent the beneficiary or
counter-party under any Guarantee refuses to accept such a substitute letter of
credit, (i) obtain a letter of credit on behalf of Buyer and (ii) indemnify and
hold harmless the Released Parties for any Losses arising from payments under
such Guarantees that relate to events or circumstances arising after the date
hereof. To the extent that any Released Party has performance obligations under
any such Guarantee, Buyer shall (i) perform such obligations on behalf of such
Released Party or (ii) otherwise take such action as reasonably requested by
Seller so as to put such Released Party in the same position as if Buyer, and
not such Released Party, had performed or was performing such obligations.
     Section 5.11 Confidentiality.
     Each of Buyer and Seller will hold, and will cause its Representatives to
hold, in confidence, unless compelled to disclose by judicial or administrative
process or by other requirements of Law, all confidential documents and
information concerning the Entities furnished to Buyer in connection with the
transactions contemplated by this Agreement, except to the extent that such
information can be shown to have been (i) previously known on a non-confidential
basis by Buyer or Seller, (ii) in the public domain through no fault of Buyer or
Seller or (iii) later lawfully acquired by Buyer or Seller from sources other
than the the other party; provided that Buyer may disclose such information to
its Representatives in connection with the transactions contemplated by this
Agreement so long as such Persons are informed by Buyer of the confidential
nature of such information and are directed by Buyer to treat such information
confidentially. The obligation of each of Buyer and Seller to hold any such
information in confidence shall

32



--------------------------------------------------------------------------------



 



be satisfied if it exercises the same care with respect to such information as
it would take to preserve the confidentiality of their own similar information.
ARTICLE VI
SURVIVAL; INDEMNIFICATION
     Section 6.1 Survival.
               (a) All representations and warranties contained herein shall
survive for a period of twelve (12) months following the date hereof except for
the representations and warranties of Seller set forth in Sections 3.1, 3.2, and
3.3, and of Buyer in Sections 4.1 and 4.2, which shall survive indefinitely and
those in Section 3.15 which shall survive for the applicable statutes of
limitation periods referred to therein (such periods set forth above are
referred to herein as the relevant “Indemnity Period”). The parties intend to
shorten the statute of limitations and agree that no claims or causes of action
may be brought against Seller, Buyer or any of their respective directors,
officers, employees, Affiliates, controlling persons, agents or Representatives
based upon, directly or indirectly, any of the representations and warranties
contained in this Agreement after the Indemnity Period; provided that if a
written notice of claim for indemnification is made during the applicable
Indemnity Period in accordance with this Article VIII, such claim shall survive
until its resolution.
               (b) All covenants and agreements contained herein that by their
terms are to be performed in whole or in part, or which prohibit actions,
subsequent to the date hereof, shall survive the consummation of the transaction
contemplated hereby in accordance with their terms.
               (c) Seller hereby covenants that CMS Enterprises Company shall
maintain a consolidated net worth of at least $10,000,000 for a period of twelve
(12) months following the date hereof.
     Section 6.2 Indemnification.
               (a) Subject to the limitations set forth in this Article VI,
subsequent to the consummation of the transaction contemplated hereby, Seller
shall indemnify, defend, save and hold harmless Buyer and its Affiliates, their
respective successors and permitted assigns, and their officers and directors
(collectively, the “Buyer Indemnified Parties”), from and against any and all
Damages incurred by a Buyer Indemnified Party arising out of, resulting from or
incurred in connection with:
                    (i) any breach or inaccuracy of any representation or
warranty of Seller contained in this Agreement, in each case, when made or
deemed made; and
                    (ii) any breach in any material respect by Seller of any
covenant or agreement contained in this Agreement.

33



--------------------------------------------------------------------------------



 



                    (b) Subject to the limitations set forth in this Article VI,
subsequent to the consummation of the transaction contemplated by this
Agreement, Buyer shall indemnify, defend, save and hold harmless Seller and its
Affiliates, their respective successors and permitted assigns, and their
officers and directors (collectively, the “Seller Indemnified Parties”) from and
against any and all Damages to the extent incurred by the Seller Indemnified
Party arising out of, resulting from or incurred in connection with:
                    (i) any breach or inaccuracy of any representation or
warranty of such Buyer contained in this Agreement, in each case, when made or
deemed made. For the avoidance of doubt, it is expressly understood that each of
Lucid and Michigan Pipeline and Processing, LLC shall be severally, and not
jointly, liable for Damages incurred by a Seller Indemnified Party as a result
of a breach or inaccuracy of any representation or warranty made by such Person
or for the breach of confidentiality obligations governed by Section 5.15 and,
as a result, a Seller Indemnified Party shall not be entitled to make a Claim,
seek contribution, assert joint and several liability or otherwise seek
indemnification against the other Buyer based on such breach or inaccuracy or
breach of confidentiality obligations; and
                    (ii) any breach in any material respect by Buyer of any
covenant or agreement contained in this Agreement.
                    (c) Any Person providing indemnification pursuant to the
provisions of this Section 6.2 is referred to herein as an “Indemnifying Party,”
and any Person entitled to be indemnified pursuant to the provisions of this
Section 6.2 is referred to herein as an “Indemnified Party.”
                    (d) Seller’s indemnification obligations contained in
Section 6.2(a)(i) shall not apply to any Claim for Damages unless and until the
aggregate of all such Damages exceeds $300,000 (the “Threshold Amount”), in
which event Seller’s indemnity obligation contained in Section 6.2(a)(i) shall
apply to all Claims for Damages in excess of the Threshold Amount, subject to a
maximum liability to Seller, in the aggregate, of $5,000,000 (the “Cap Amount”);
provided, however, that any Claims for Damages for breach of the representations
and warranties set forth in Section 3.1, Section 3.2 and Section 3.3, shall not
be subject to the Threshold Amount, Cap Amount or Minimum Claim Amount (as
defined below). Damages relating to any single breach or series of related
breaches of Seller’s representations and warranties shall not constitute
Damages, and therefore shall not be applied towards the Threshold Amount or be
indemnifiable hereunder, unless such Damages relating to any single breach or
series of related breaches exceed $25,000 (the “Minimum Claim Amount”).
                    (e) Buyer’s indemnification obligations contained in
Section 6.2(b)(i) shall not apply to any Claim for Damages unless and until the
aggregate of all such Damages equals the Threshold Amount, in which event
Buyer’s indemnification obligation contained in Section 862(b)(i) shall apply to
all Claims for Damages in excess of the Threshold Amount, subject to a maximum
liability to the

34



--------------------------------------------------------------------------------



 



Buyer, in the aggregate, of the Cap Amount. Damages relating to any single
breach or series of related breaches of Buyer’s representations and warranties
shall not constitute Damages, and therefore shall not be applied towards the
Threshold Amount or be indemnifiable hereunder, unless such Damages relating to
any single breach or series of related breaches exceed the Minimum Claim Amount.
               (f) The indemnification obligations of each party hereto under
this Section 6.2 shall inure to the benefit of the Buyer Indemnified Parties and
Seller Indemnified Parties, and such Buyer Indemnified Parties and Seller
Indemnified Parties shall be obligated to keep and perform the obligations
imposed on an Indemnified Party by this Section 6.2, on the same terms as are
applicable to such other party.
               (g) In all cases in which a Person is entitled to be indemnified
in accordance with this Agreement, such Indemnified Party shall be under a duty
to take all commercially reasonable measures to mitigate all losses.
               (h) Notwithstanding any other provision of this Agreement, claims
for indemnification with respect to Tax matters shall be governed by the
provisions of Section 5.4 and claims for Environmental matters shall be governed
by Section 6.6 of this Agreement, but in each such case the indemnification
obligations for each party hereto shall remain subject to the remaining
provisions of Section 6.2 including without limitation the application of the
Cap Amount, Threshold Amount and Minimum Claim Amount.
               (i) Notwithstanding any other provision of this Agreement, in no
event shall any Indemnified Party be entitled to indemnification pursuant to
this Article VI to the extent any Damages were attributable to such Indemnified
Party’s own gross negligence or willful misconduct.
               (j) The remedies provided in this Article VI shall be deemed the
sole and exclusive remedies of the parties, from and after the date hereof, with
respect to this Agreement and the transactions contemplated hereby.
     Section 6.3 Calculation of Damages.
               (a) The amount of any Damages suffered by any party hereto shall
be reduced by (i) any amount that is reserved for sums held in reserve in
respect of the indemnifiable event on the balance sheet of the Entities, as
applicable, as of December 31, 2006 to the extent such Damages are suffered by a
Buyer Indemnified Party, or (ii) any amount that an Indemnified Party is
entitled to receive with respect thereto under any third party insurance
coverage or from any other party alleged to be responsible therefor.
               (b) If an Indemnified Party makes a claim for indemnification
under this Article VI, the Indemnified Party shall use its reasonable best
efforts to collect any amounts available under such insurance coverage and from
such other party alleged to have responsibility. If an Indemnified Party
receives an amount under insurance coverage or from such other party with
respect to Damages at any time subsequent to any

35



--------------------------------------------------------------------------------



 



indemnification provided by Seller or Buyer, as the case may be, pursuant to
this Article VI, then such Indemnified Party shall promptly reimburse the
Indemnifying Party for any payment made or expense incurred by the Indemnifying
Party in connection with providing such indemnification up to such amount
received by the Indemnified Party, but net of any expenses incurred by the
Indemnified Party in collecting such amount. To the extent the Indemnifying
Party makes any indemnification payment pursuant to this Article VII in respect
of Damages for which an Indemnified Party has a right to recover against a third
party (including an insurance company), the Indemnifying Party shall be
subrogated to the right of the Indemnified Party to seek and obtain recovery
from such third party; provided, however, that if the Indemnifying Party shall
be prohibited from such subrogation, the Indemnified Party shall seek recovery
from such third party on the Indemnifying Party’s behalf and pay any such
recovery to the Indemnifying Party net of expenses.
     Section 6.4 Procedures for Third-Party Claims.
     The obligations of any Indemnifying Party to indemnify any Indemnified
Party under this Article VI with respect to Claim for Damages by third parties
(including Governmental Entities) (a “Third-Party Claim”), shall be subject to
the following terms and conditions:
               (a) The Indemnified Party shall give the Indemnifying Party
written notice of any such Third-Party Claim reasonably promptly after learning
of such Third-Party Claim, and the Indemnifying Party may, at its option,
undertake the defense thereof by Representatives of its own choosing and
reasonably acceptable to the Indemnified Party, and shall provide written notice
of any such undertaking to the Indemnified Party. Failure to give prompt written
notice of a Third-Party Claim hereunder shall not affect the Indemnifying
Party’s obligations under this Article VI, except to the extent that the
Indemnifying Party is actually prejudiced by such failure to give prompt written
notice. The Indemnified Party shall, and shall cause its employees and
Representatives to, cooperate reasonably with the Indemnifying Party in
connection with the settlement or defense of such Third-Party Claim and shall
provide the Indemnifying Party with all available information and documents
concerning such Third-Party Claim. The Indemnifying Party shall provide the
Indemnified Party with copies of all non-privileged communications and other
information in respect of the Third-Party Claim. If the Indemnifying Party,
within thirty (30) days after written notice of any such Third-Party Claim,
fails to assume the defense of such Third-Party Claim, or, after assuming
defense, negligently fails to defend and fails to call after reasonable written
notice of the same, the Indemnified Party against whom such Third-Party Claim
has been made shall (upon further written notice to the Indemnifying Party) have
the right to undertake the defense, compromise or settlement of such Third-Party
Claim on behalf of and for the account and risk, and at the expense, of the
Indemnifying Party, subject to the right of the Indemnifying Party to assume the
defense of such Third-Party Claim at any time prior to settlement, compromise or
final determination thereof upon written notice to the Indemnified Party.

36



--------------------------------------------------------------------------------



 



               (b) Anything in this Section 6.4 to the contrary notwithstanding,
(i) the Indemnified Party shall not settle a Third-Party Claim for which it is
indemnified without the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld, conditioned or delayed and (ii) the
Indemnifying Party shall not enter into any settlement or compromise of any
action, suit or proceeding, or consent to the entry of any judgment for relief
other than monetary damages to be borne by the Indemnifying Party, without the
prior written consent of the Indemnified Party, which consent shall not be
unreasonably withheld, conditioned or delayed.
     Section 6.5 Procedures for Inter-Party Claims.
     In the event that an Indemnified Party determines that it has a Claim for
Damages against an Indemnifying Party hereunder (other than as a result of a
Third-Party Claim), the Indemnified Party shall give reasonably prompt written
notice thereof to the Indemnifying Party, specifying the amount of such Claim
and any relevant facts and circumstances relating thereto, and such notice shall
be promptly given even if the nature or extent of the Damages is not then known.
The notification shall be subsequently supplemented within a reasonable time as
additional information regarding the Claim or the nature or extent of Damages
resulting therefrom becomes available to the Indemnified Party. Any failure to
give such reasonably prompt notice or supplement thereto or to provide any such
facts and circumstances will not waive any rights of the Indemnified Party,
except to the extent that the rights of the Indemnifying Party are actually
materially prejudiced thereby. The Indemnified Party and the Indemnifying Party
shall attempt to negotiate in good faith for a thirty-day (30-day) period
regarding the resolution of any disputed Claims for Damages. If for any reason,
such dispute cannot be resolved by negotiation, on the request of any party it
shall be resolved by arbitration in accordance with Section 9.8 herein. Promptly
following the final determination of the amount of any Damages claimed by the
Indemnified Party, the Indemnifying Party, subject to the limitations of the
Minimum Claim Amount, Threshold Amount and the Cap Amount, shall pay such
Damages to the Indemnified Party by wire transfer of immediately available
funds.
          Section 6.6 Special Indemnification Provision Relating to
Environmental Matters.
               (a) Buyer shall indemnify and hold the Seller harmless from all
Damages arising in any way from the matters disclosed in Section 6.6(a) of the
Seller Disclosure Letter. This includes, without limitation, all Damages arising
from non-compliance with, or remediation under, any Environmental Law that arise
out of actions or omissions that occurred before the date hereof and that have
been disclosed to Buyer in Section 6.6(a) of the Seller Disclosure Letter. It is
further agreed that nothing herein shall be deemed to require Seller to pursue
any insurance or other third party claims, or, if received, to pay over any
insurance or other third party proceeds to Buyer, in connection with the
foregoing matters.

37



--------------------------------------------------------------------------------



 



               (b) Buyer shall indemnify and hold the Seller harmless from all
Damages resulting from non-compliance with, or remediation under, any
Environmental Law that arise out of actions or omissions that occur after the
date hereof.
               (c) Seller shall indemnify and hold Buyer harmless from all
Damages under any Environmental Law that arise out of actions or omissions that
occurred before the date hereof but were not disclosed in the Seller Disclosure
Letter, if they relate to matters as to which written notification is given by
Buyer to Seller during a period ending one year after the date hereof.
     To the extent, if any, that Seller may have responsibility for responding
to any non-compliance or requirement for remediation under any Environmental Law
with respect to a period for which it has indemnification obligations hereunder,
Buyer shall reasonably cooperate with environmental response activities of
Seller on the property of the Entities being transferred pursuant to this
Agreement. Buyer shall ensure that Seller has reasonable access at all such
times to investigate, monitor, and remediate said property, and to install,
operate, and maintain facilities for the containment or treatment of the soil
and groundwater, and to perform other environmental remediation and response
activities, which shall not unreasonably interfere with the business of the
Buyer or the Entities. In the event of an environmental remediation with respect
to a period for which Seller may have indemnification obligations hereunder,
Seller may elect to perform a cleanup in accordance with applicable industrial
cleanup standards or (if applicable at the time of cleanup) commercial III or IV
cleanup standards under the Michigan Natural Resources and Environmental
Protection Act, Part 201 (Part 201), or similar standards which may be allowed
under Michigan law in the future. In connection with such a cleanup, Buyer
agrees to impose restrictions upon future use of the property, if required,
including the restrictions required under Mich. Comp. Laws § 324.20120a(1)(b) or
(d). These may be included in a declaration of restrictive covenants, in the
form approved by the Michigan Department of Environmental Quality, and which
must be signed by Buyer and filed with the Register of Deeds. By way of example
and not of limitation, these may include restrictions on site uses to commercial
or industrial uses consistent with the cleanup standards, restrictions on
groundwater use, and provisions for appropriate management of soils in
accordance with the requirements of Part 201, provided, however, (i) Seller
shall conduct any and all such investigation, monitoring, and remediation in
compliance with applicable Environmental Laws; (ii) cleanup standards or cleanup
criteria applicable to any remedial action by Seller at the property shall not
be in any way inconsistent with current use of the subject property or expansion
of uses of a similar nature at the property; (iii) no restrictions, declarations
or covenants to be imposed on the subject property or recorded in the public
registry shall be in any way inconsistent with current use of the subject
property or expansion of uses of a similar nature at the property; and
(iv) reasonable efforts shall be made to minimize the applicable area for any
restrictions, declarations or covenants to be imposed on the subject property or
recorded in the public registry by limiting them to portions of the property
that are subject to such remedial actions.

38



--------------------------------------------------------------------------------



 



     In regard to the matters covered by this Section 6.6, each party shall at
all times act reasonably so as to avoid unnecessarily exposing the other party
to liability under this Section 6.6 or to otherwise unnecessarily cause the
other party to incur costs or expenses.
ARTICLE VII
MISCELLANEOUS PROVISIONS
     Section 7.1 Interpretation.
               (a) Unless the context of this Agreement otherwise requires,
(a) words of any gender include the other gender; (b) words using the singular
or plural number also include the plural or singular number, respectively;
(c) the terms “hereof,” “herein,” “hereby” and derivative or similar words refer
to this entire Agreement; (d) the terms “Article,” “Section” and “Exhibit” refer
to the specified Article, Section and Exhibit of this Agreement, respectively;
and (e) “including,” shall mean “including, but not limited to”; and (v) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and properties
(whether real or personal). Unless otherwise expressly provided, any agreement,
instrument, law or regulation defined or referred to herein means such
agreement, instrument, law or regulation as from time to time amended, modified
or supplemented, including (in the case of agreements or instruments) by waiver
or consent and (in the case of a law or regulation) by succession of comparable
successor law and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein.
               (b) For purposes of Article III and all covenants and obligations
of Seller hereunder including indemnification obligations of Article VI, all
representations, warranties, covenants and obligations made by Seller shall be
deemed to be jointly and severally made by each Seller entity.
               (c) For purposes of Article V, in the event that Seller shall be
obligated to cause, or use its reasonable best efforts to cause, an Affiliate
over which it does not have voting control to act or not act, directly or
indirectly through the exercise of equity voting rights or contractual and other
rights, it shall be obligated to exercise all of its contractual and other
rights to cause such action or inaction by such Affiliate.
     Section 7.2 Disclosure Letters.
     The Seller Disclosure Letter and the Buyer Disclosure Letter are
incorporated into this Agreement by reference and made a part hereof.
     Section 7.3 Payments.
     All payments set forth in this Agreement and the Transition Services
Agreement are in United States Dollars. Such payments shall be made by wire
transfer of immediately available funds or by such other means as the parties to
such payment shall designate.

39



--------------------------------------------------------------------------------



 



     Section 7.4 Expenses.
     Except as expressly set forth herein, or as agreed upon in writing by the
parties, each party shall bear its own costs, fees and expenses, including the
expenses of its representatives, incurred by such party in connection with this
Agreement and the Transition Services Agreement and the transaction contemplated
hereby and thereby.
     Section 7.5 Choice of Law.
     THIS AGREEMENT, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MICHIGAN, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OR CHOICE OF
LAWS OR ANY OTHER LAW THAT WOULD MAKE THE LAWS OF ANY OTHER JURISDICTION OTHER
THAN THE STATE OF MICHIGAN APPLICABLE HERETO.
     Section 7.6 Assignment.
     This Agreement may not be assigned by either party without the prior
written consent of the other party; provided, however, that without the prior
written consent of the other party, each party shall have the right to assign
its rights and obligations under this Agreement to any third party successor
and/or its Affiliates to all or substantially all of its entire business.
     Section 7.7 Notices.
     All demands, notices, consents, approvals, reports, requests and other
communications hereunder must be in writing, will be deemed to have been duly
given only if delivered personally or by facsimile transmission (with
confirmation of receipt) or by an internationally-recognized express courier
service or by mail (first class, postage prepaid) to the parties at the
following addresses or telephone or facsimile numbers and will be deemed
effective upon delivery; provided, however, that any communication by facsimile
shall be confirmed by an internationally-recognized express courier service or
regular mail.

40



--------------------------------------------------------------------------------



 



                  (i) If to the Seller:         CMS Enterprises Company        
One Energy Plaza         Jackson, Michigan 49201
 
      Attention:   General Counsel
 
      Telephone:   (517) 788-0550
 
      Facsimile:   (517) 788-1671
 
                    With a required copy to:
 
                    Miller, Canfield, Paddock and Stone, PLC         101 North
Main Street, 7th Floor         Ann Arbor, Michigan 48104
 
      Attention:   Michael D. VanHemert
 
      Telephone:   (734) 668-7117
 
      Facsimile:   (734) 747-7147
 
                (ii) If to Buyer:         Lucid Energy, L.L.C.         30078
Schoenherr, Suite 150         Warren, Michigan
 
      Attention:   Rai Bhargava/Manouch Daneshvar
 
      Telephone:   (586) 445-2300
 
      Facsimile:   (586) 445-1782
 
                    With a required copy to:
 
                    Ufer & Spaniola, P.C.         5440 Corporate Drive,
Suite 250         Troy, Michigan 48098-2648
 
      Attention:   Gerald Van Wyke, Esquire
 
      Telephone:   (248) 641-7000
 
      Facsimile:   (248) 641-5120

or to such other address as the addressee shall have last furnished in writing
in accord with this provision to the addressor.
     Section 7.8 Resolution of Disputes.
     Except for the resolution of disputes that shall be resolved in accordance
with the procedures set forth in sections 5.5 and 6.5 herein, all disputes
arising out of or relating to this Agreement or any Transition Services
Agreement or the breach, termination or validity thereof or the parties’
performance hereunder or thereunder (“Dispute”) shall be resolved as provided by
this Section 7.8.

41



--------------------------------------------------------------------------------



 



               (a) If the Dispute has not been resolved by executive officer
negotiation within thirty (30) days of the disputing party’s notice requesting
negotiation, or if the parties fail to meet within twenty (20) days from
delivery of said notice, such Dispute shall be submitted to and finally settled
by arbitration in accordance with the Rules of Arbitration of the International
Chamber of Commerce in Detroit, Michigan (“ICC”) then in effect (the “Rules”),
except as modified herein.
               (b) The arbitration shall be held, and the award shall be
rendered, in the English language. There shall be three arbitrators, one of whom
shall be nominated by each of Buyer and Seller in accordance with the Rules. The
two party appointed arbitrators shall have thirty (30) days from the
confirmation of the nomination of the second arbitrator to agree on the
nomination of a third arbitrator who shall serve as chair of the arbitral
tribunal. On the request of any party, any arbitrator not timely appointed in
accordance with this Agreement or the Rules shall be appointed by the ICC.
               (c) The award shall be final and binding upon the parties as from
the date rendered, and shall be the sole and exclusive remedy between the
parties regarding any claims, counterclaims, issues, or accounting presented to
the arbitral tribunal. Judgment upon any award may be entered and enforced in
any court having jurisdiction over a party or any of its assets. For the purpose
of the enforcement of an award, the parties irrevocably and unconditionally
submit to the jurisdiction of a competent court in any jurisdiction in which a
party may have assets and waive any defenses to such enforcement based on lack
of personal jurisdiction or inconvenient forum. This Agreement and the rights
and obligations of the parties shall remain in full force and effect pending the
award in any arbitration proceeding hereunder.
               (d) The Parties agree that any court action or proceeding to
compel or in support of arbitration or for provisional remedies in aid of
arbitration, including but not limited to any action to enforce the provisions
of this Section 7.8, for temporary injunctive relief maintain the status quo or
prevent irreparable harm prior to the appointment of the arbitral tribunal,
shall be brought exclusively in the federal or state courts located in Jackson,
Michigan (the “Michigan Courts”). The Parties hereby unconditionally and
irrevocably submit to the exclusive jurisdiction of the Michigan Courts for such
purpose, and to the non-exclusive jurisdiction of the Michigan Courts in any
action to enforce any arbitration award rendered hereunder, and waive any right
to stay or dismiss any such actions or proceedings brought before the Michigan
Courts on the basis of forum non conveniens or improper venue. Without prejudice
to such provisional remedies as may be available under the jurisdiction of a
national court, the arbitral tribunal shall have full authority to grant
provisional remedies and to direct the parties to request that any court modify
or vacate any temporary or preliminary relief issued by such court, and to award
damages for the failure of any party to respect the arbitral tribunal’s orders
to that effect.
     Section 7.9 No Right of Setoff.
     Neither party hereto nor any Affiliate thereof may deduct from, set off,
holdback or otherwise reduce in any manner whatsoever any amount owed to it
hereunder or

42



--------------------------------------------------------------------------------



 



pursuant to the Transition Services Agreement or any agreement related to the
sale of the Argentine Businesses (the “Argentine Transaction Documents”) against
any amounts owed hereunder or pursuant to the Transition Services Agreement or
the Argentine Transaction Documents by such Persons to the other party hereto or
any of such other party’s Affiliates.
     Section 7.10 Time is of the Essence.
     Time is of the essence in the performance of the provisions of this
Agreement.
     Section 7.11 Specific Performance.
     Each party acknowledges and agrees that any breach of any provision of this
Agreement would cause irreparable harm to the other party. Each party, without
prejudice to any rights to judicial relief it may otherwise have, shall be
entitled to equitable relief, including injunction and specific performance.
Each party agrees that it will not oppose the granting of such relief on the
basis that the other party has not suffered irreparable harm or that the other
party has an adequate remedy at law. Each party agrees that it will not seek and
agrees to waive any requirement for the securing or posting of a bond in
connection with the other party’s seeking or obtaining such relief.
     Section 7.12 Entire Agreement.
     This Agreement, together with the Seller Disclosure Letter, Buyer
Disclosure Letter, Annex I, the Exhibits hereto, the Transition Services
Agreement and the Confidentiality Agreement constitute the entire agreement
between the parties hereto with respect to the subject matter herein and
supersede all previous agreements, whether written or oral, relating to the
subject matter of this Agreement and all prior drafts of this Agreement, all of
which are merged into this Agreement. No prior drafts of this Agreement and no
words or phrases from any such prior drafts shall be admissible into evidence in
any action or suit involving this Agreement. In the case of any material
conflict between any provision of this Agreement and any other agreement
including the Transition Services Agreement, this Agreement shall take
precedence.
     Section 7.13 Binding Nature; Third Party Beneficiaries.
     This Agreement shall be binding upon and inure solely to the benefit of the
parties hereto and their respective successors (whether by operation of law or
otherwise) and permitted assigns. Except as expressly provided herein, none of
the provisions of this Agreement shall be for the benefit of or enforceable by
any third party, including any creditor of either party or any of their
Affiliates. Except as expressly provided herein, no such third party shall
obtain any right under any provision of this Agreement or shall by reasons of
any such provision make any Claim in respect of any Liability (or otherwise)
against either party hereto.

43



--------------------------------------------------------------------------------



 



     Section 7.14 Counterparts.
     This Agreement may be executed in two (2) or more counterparts, each of
which, when executed, shall be deemed to be an original and both of which
together shall constitute one and the same document. Any counterpart or other
signature to this Agreement that is delivered by facsimile or electronic mail
shall be deemed for all purposes as constituting good and valid execution and
delivery by such party of this Agreement.
     Section 7.15 Severability.
     If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any applicable present or future law, and if the rights or
obligations of either party under this Agreement will not be materially and
adversely affected thereby, (i) such provision shall be fully severable,
(ii) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (iii) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (iv) in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement, a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.
     Section 7.16 Headings.
     The headings used in this Agreement have been inserted for convenience of
reference only and do not define or limit the provisions hereof.
     Section 7.17 Waiver.
     Any term or condition of this Agreement may be waived at any time by the
party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party or parties waiving such term or condition. No waiver by any party
of any term or condition of this Agreement, in any one or more instances, shall
be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. All remedies, either under
this Agreement or by law or otherwise afforded, will be cumulative and not
alternative.
     Section 7.18 Amendment.
     This Agreement may be altered, amended or changed only by a writing making
specific reference to this Agreement and signed by duly authorized
representatives of each party.

44



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Buyer, by their duly authorized officers,
have executed this Agreement as of the date first written above.

              CMS ENTERPRISES COMPANY
 
       
 
  By:   /s/ Thomas W. Elward
 
       
 
      Thomas W. Elward
 
      Title: President and Chief Operating Officer
 
            CMS ENERGY INVESTMENT LLC
 
       
 
  By:   /s/ Thomas W. Elward
 
       
 
      Thomas W. Elward
 
      Title: President and Chief Executive Officer
 
            (Collectively, the Seller)
 
            LUCID ENERGY, L.L.C.
 
       
 
  By:   /s/ Rai Bhargava
 
       
 
      Name: Rai Bhargava
 
      Title: Chairman & CEO
 
            MICHIGAN PIPELINE AND PROCESSING, LLC
 
       
 
  By:   /s/ Rai Bhargava
 
       
 
      Name: Rai Bhargava
 
      Title: Chairman & CEO
 
            (Collectively, the Buyer)

45



--------------------------------------------------------------------------------



 



ANNEX I
ENTITIES and EQUITY INTERESTS

      Entity Name   % Ownership Interest
 
   
CMS Antrim Gas LLC
  100% owned by CMS Energy Investment LLC
 
   
CMS Bay Area Pipeline, LLC
  100% owned by CMS Energy Investment LLC
 
   
CMS Grands Lacs LLC
  100% owned by CMS Energy Investment LLC
 
   
CMS Jackson LLC
  100% owned by CMS Energy Investment LLC
 
   
CMS Litchfield LLC
  100% owned by CMS Energy Investment LLC
 
   
Jackson Pipeline Company*
   

 

*   CMS Jackson LLC’s 75% ownership interest in the Jackson Pipeline Company
general partnership will be transferred by virtue of the sale of the ownership
of CMS Jackson LLC.

46



--------------------------------------------------------------------------------



 



EXHIBIT A
 

TRANSITION SERVICES AGREEMENT
by and between
CMS ENERGY INVESTMENT LLC and CMS ENTERPRISES COMPANY,
and
LUCID ENERGY, L.L.C. AND MICHIGAN PIPELINE AND PROCESSING, LLC,
dated as of March 12, 2007
 

 



--------------------------------------------------------------------------------



 



TRANSITION SERVICES AGREEMENT
This TRANSITION SERVICES AGREEMENT (the “Agreement”), dated as of March 12,
2007, is made and entered into by and between CMS Energy Investment LLC, a
Michigan limited liability company and CMS Enterprises Company, a Michigan
corporation (collectively, the “Seller”), and Lucid Energy, L.L.C., a Michigan
limited liability company and Michigan Pipeline & Processing, LLC, a Michigan
limited liability company (collectively, the “Buyer”).
     WHEREAS, pursuant to an Agreement of Purchase and Sale, dated as of
March 12, 2007, by and between Seller and Buyer (“Purchase Agreement”), Seller
has agreed to sell to Buyer, and Buyer has agreed to purchase from Seller, all
of the issued and outstanding Equity Interests in the Entities, as further
defined in the Purchase Agreement;
     WHEREAS, in connection with the Purchase Agreement, Seller and Buyer have
agreed that Seller shall provide to Buyer the transition services described
herein (the “Transition Services”) in accordance with the terms and conditions
of this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained in this Agreement, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.1 Definitions. Capitalized terms not defined in this
Article I shall have the meanings ascribed to such terms in the Purchase
Agreement. As used in this Agreement, the following terms shall have the
following meanings:
          “Businesses” shall mean the businesses conducted by the Entities.
          “Contact Person” with respect to a Service, shall mean the person set
forth opposite such Service on Schedule A, or such person’s successor or
substitute.
          “Service” or “Services” shall mean each of the services described in
Schedule A hereto to be provided by or on behalf of Seller to Buyer pursuant to
the terms and conditions of this Agreement.
          “Term” shall mean the period of provision of Services as described in
Section 3.1
ARTICLE II
SERVICES
          Section 2.1 Services.

 



--------------------------------------------------------------------------------



 



               (a) Subject to the terms of this Agreement, Seller shall provide,
or shall cause an Affiliate of Seller to provide, to Buyer the Services during
the Term in a manner and at a level of service consistent in all material
respects with the services provided to the Businesses as it existed immediately
prior to the date hereof.
               (b) For each Service, the parties have set forth on Schedule A, a
summary of the Service to be provided, and any other terms applicable thereto.
               (c) Buyer understands that the Services provided hereunder are
transitional in nature and are furnished by Seller for the purpose of
facilitating the transactions contemplated by the Purchase Agreement. Buyer
further understands that Seller is not in the business of providing Services to
third parties and will not, unless otherwise agreed by the Seller and the Buyer
in writing, provide the Services beyond the applicable Term. Buyer agrees to
transition each Service to its own internal organization or other third party
service providers by the expiration of the applicable Term.
               (d) For the avoidance of doubt, Seller shall grant to Buyer, or
shall use its reasonable best efforts to cause Buyer to be granted, a
non-exclusive licence to use (but not to modify) any software used in connection
with the provision of the Services to the extent that a licence is needed for
Buyer to receive the benefit of the Services.
               (e) Seller agrees that in the event it becomes apparent that
Schedule A omits any services provided by Seller or its Affiliates to the
Entities subsequent to the date herof, Seller shall, upon Buyer’s request,
provide as soon as reasonably practicable such other services on a basis
consistent with Section 2.1(a) hereof.
               (f) For the avoidance of doubt, legal services shall not be
included in the Services.
          Section 2.2 Standard of Care.
     Seller shall provide such Services exercising the same degree of care as it
exercises in performing the same or similar services for itself and its
Affiliates.
          Section 2.3 Modification of Services.
     Schedule A identifies the Services to be provided by Seller and, subject to
the mutual agreement of the parties hereto acting reasonably, it may be amended
in writing from time to time, to add any additional Services or to modify or
delete Services.
          Section 2.4 Independence.
               (a) Unless otherwise agreed in writing, all employees and
representatives of Seller shall be deemed for all purposes, including without
limitation, all compensation and employee benefits matters to be employees or
representatives of Seller and not employees or representatives of Buyer. In
connection with provision of the Services, the employees and representatives of
Seller shall be under the direction, control and supervision of Seller (and not
Buyer) and Seller shall have the sole right to exercise all

2



--------------------------------------------------------------------------------



 



authority with respect to the employment (including termination of employment),
assignment and compensation of such employees and representatives.
               (b) Unless otherwise agreed in writing, all employees and
representatives of Buyer shall be deemed for purposes of all compensation and
employee benefits matters to be employees or representatives of Buyer and not
employees or representatives of Seller.
          Section 2.5 Non-Exclusivity.
     Nothing in this Agreement shall preclude Buyer from obtaining, in whole or
in part, services of any nature that may be obtainable from Seller from its own
employees or from providers other than Seller.
          Section 2.6 Cooperation.
     Buyer shall, in a timely manner, take all such actions as may be reasonably
necessary or desirable in order to enable or assist Seller in the provision of
the Services, including providing necessary information and specific written
authorizations and consents, and Seller shall be relieved of its obligations
hereunder to the extent that Buyer’s failure to take any such action renders
performance by Seller of such obligations unlawful or impracticable.
          Section 2.7 Limitation On Services.
     Seller shall not be required to expand its facilities, incur new long-term
capital expenses or employ additional personnel in order to provide the Services
to Buyer. Furthermore, Seller shall not be obligated to provide Services
hereunder that are significantly greater in nature or scope than the comparable
services provided by Seller to the Businesses immediately prior to the date
hereof, or that are greater in nature or scope than comparable services provided
by Seller during the Term to its own internal organizations.
          Section 2.8 Personnel.
               (a) In providing the Services, Seller as it deems necessary or
appropriate, acting reasonably, may (i) use the personnel of Seller or its
Affiliates or (ii) employ the services of third parties to the extent such third
party services are routinely utilized to provide similar services to other
businesses of Seller or are reasonably necessary for the efficient performance
of any of such Services. Buyer may retain consultants and other professional
advisers at its sole expense.
               (b) Seller shall use its reasonable best efforts to ensure that
asset level employees employed by Seller or its Affiliates will be available to
support a three months transition; provided that Seller shall not be required to
offer retention arrangements or other special arrangements to such employees in
order to comply with its obligations hereunder.

3



--------------------------------------------------------------------------------



 



          Section 2.9 Right To Determine Priority.
     If there is an unavoidable conflict between the immediate needs of Seller
and those of Buyer as to the use of or access to a particular Service, Seller
shall have the right, acting reasonably and upon consulting the Buyer, if
practicable, to establish reasonable priorities, at particular times and under
particular circumstances, as between Seller and Buyer. In any such situation,
Seller shall provide notice to Buyer of the establishment of such priorities at
the earliest practicable time.
          Section 2.10 Contact Persons.
     The Contact Person for each Service shall deal with issues arising out of
the performance by Seller of such Services and facilitate orderly provision and
receipt of such Service. Each party agrees to provide reasonable access (in
person, by telephone or electronically via e-mail) during normal business hours
to the appropriate Contact Person for problem resolution.
ARTICLE III
TERM AND TERMINATION
          Section 3.1 Term.
     This Agreement shall become effective on the date hereof and shall remain
in force for a period of three (3) unless terminated earlier pursuant to
Section 3.2 below.
               (a) If Buyer requests to extend the Term, Seller may, in its sole
discretion, agree to extend this Agreement.
               (b) Buyer shall not have any obligation to continue to use any of
the Services and may delete any Service from Schedule A by giving Seller thirty
(30) days notice thereof. In the event any Service is terminated by Buyer,
Schedule A shall be amended to reflect termination of such Services.
          Section 3.2 Termination.
               (a) Termination Without Cause. The obligation of Seller to
provide or cause to be provided each Service to be provided hereunder shall
terminate on the earliest to occur of:
               (i) the expiration of the Term;
               (ii) the expiration of the term (including any available renewal
term) during which such Service is to be provided as specified in Schedule A;

4



--------------------------------------------------------------------------------



 



               (iii) the date thirty (30) days following written notice from
Seller that Seller is discontinuing permanently the provision of such Service to
its own internal organizations;
               (iv) the date thirty (30) days (or such longer period as is
specified in Schedule A) after Seller receives written notice that Buyer no
longer desires that such Service be provided; or
               (v) the date of termination pursuant to Section 3.2(b) or 3.2(c).
               (b) Termination For Cause. Subject to Section 5.1, if either
party shall fail to perform in any material respect any of its material
obligations under this Agreement (other than a payment default) (the “Defaulting
Party”), the other party entitled to the benefit of such performance (the
“Non-Defaulting Party”) may give thirty (30) days’ written notice to the
Defaulting Party specifying the nature of such failure or default and stating
that the Non-Defaulting Party intends to terminate this Agreement, either in its
entirety or partially as set forth in Section 3.2(c), if such failure or default
is not cured within thirty (30) days of such written notice. If any failure or
default so specified is not cured within such thirty (30) day period, the
Non-Defaulting Party may elect to immediately terminate this Agreement as set
forth in this Section 3.2(b) or Section 3.2(c); provided, however, that if the
failure or default relates to a dispute contested in good faith by the
Defaulting Party, the Non-Defaulting Party may not terminate this Agreement
pending the resolution of such dispute in accordance with Section 7.7. Such
termination shall be effective upon the giving of a written notice of
termination by the Non-Defaulting Party to the Defaulting Party and shall be
without prejudice to any other remedy which may be available to the
Non-Defaulting Party against the Defaulting Party.
               (c) Partial Termination. In the event that the Non-Defaulting
Party is entitled to terminate this Agreement pursuant to Section 3.2(b), the
Non-Defaulting Party shall have the following options to partially terminate
this Agreement upon the same notice provisions as specified in Section 3.2(b):
               (i) if the default relates to the payment for a Service, Seller
may terminate this Agreement as to the provision of that Service to Buyer, but
continue this Agreement in all other respects; or
               (ii) if the default relates to the provision of a Service, Buyer
may terminate this Agreement as to the provision of that Service by Seller, but
continue this Agreement in all other respects.
          Section 3.3 Effect Of Termination.
               (a) Buyer specifically agrees and acknowledges that all
obligations of Seller to provide each Service for which Seller is responsible
hereunder shall immediately cease upon the termination of this Agreement. Upon
the cessation of Seller’s obligation to provide any Service, Buyer shall
immediately cease using, directly or indirectly, such Service (including any and
all software of Seller or third party software

5



--------------------------------------------------------------------------------



 



provided through Seller, telecommunications services or equipment, or computer
systems or equipment).
               (b) Upon termination of a Service with respect to which Seller
holds books, records or files, including current or archived copies of computer
files, owned by Buyer and used by Seller in connection with the provision of a
Service to Buyer, Seller will return all such books, records or files as soon as
reasonably practicable; provided, however, that Seller may make a copy, at its
expense, of such books, records or files for archival purposes only.
               (c) Without prejudice to the survival of the other agreements of
the parties, the following obligations shall survive the termination of this
Agreement: (i) the obligations of each party under Section 3.3, Section 7.16 and
Article VI and (ii) Seller’s right to receive the Service Charges for the
Services provided by it hereunder pursuant to Section 4.1 incurred prior to the
effective date of termination.
ARTICLE IV
COMPENSATION
          Section 4.1 Service Charge.
     Buyer shall reimburse Seller for all reasonable costs and expenses
associated with providing the Services, including without limitation a
reasonable allocation of the cost of Seller’s employees based on a reimbursement
of their base salary.
          Section 4.2 Invoicing And Payments.
               (a) Invoices. After the end of each month, Seller, together with
its Affiliates and/or Subsidiaries providing Services, will submit one invoice
to Buyer for all Services provided to Buyer and Buyer’s Subsidiaries by Seller
during such month. Such monthly invoices shall be issued when Seller issues its
invoices in the ordinary course of its business. Each invoice shall include a
summary list of the Services together with documentation supporting each of the
invoiced amounts. The total amount set forth on such summary list and such
supporting detail shall equal the invoice total, and shall be provided under
separate cover apart from the invoice. All invoices shall be sent to the
attention of Buyer at the address set forth in Section 7.1 or to such other
address as Buyer shall have specified by notice in writing to Seller.
               (b) Payment. Payment of all invoices in respect of the Services
shall be made by check or electronic funds transmission in U.S. Dollars, without
any offset or deduction of any nature whatsoever, within thirty (30) days of the
invoice date. Invoices unpaid as of such date shall accrue interest at an annual
rate of the lower of (i) two (2) percentage points higher that the rate equal to
the NAT’L AVG of the “Money market ann. Yield” as published in the Wall Street
Journal on the first business day of each applicable month or (ii) the highest
possible rate allowed by applicable law and the number of days elapsed since the
date the invoice became due. All payments shall be made to the account
designated by Seller to Buyer, with written confirmation of payment sent by
facsimile to

6



--------------------------------------------------------------------------------



 



Seller or other Person designated thereby. If any payment is not paid when due,
Seller shall have the right, without any liability to Buyer, or anyone claiming
by or through Buyer, upon thirty (30) days’ notice, to cease providing any or
all of the Services provided by Seller to Buyer, which right may be exercised by
Seller in its sole and absolute discretion.
          Section 4.3 Taxes.
               (a) To the extent not included directly in the price Seller
charges for Services, Buyer shall pay to Seller the amount of any taxes or
charges set forth in clauses (a) through (c) below that are imposed now or in
the future by any Governmental Authority, including any increase in any such tax
or charge imposed on Seller after the date hereof and during the Term of this
Agreement:
               (b) Any applicable sales, use, gross receipts, value added or
similar tax that is imposed as a result of, or measured by, any Service rendered
hereunder unless covered by an exemption certificate;
               (c) Any applicable real or personal property taxes, including any
special assessments, and any impositions imposed on Seller in lieu of or in
substitution for such taxes on any property used in connection with any Service
rendered hereunder; and
               (d) Any other governmental taxes, duties and/or charges of any
kind, excluding any imposed on Seller that are determined by reference to net
income, which Seller is required to pay with respect to any Service rendered
hereunder.
          Section 4.4 Disputed Amounts.
     In the event Buyer disputes the accuracy of any invoice, Buyer shall pay
the undisputed portion of such invoice and the parties hereto shall promptly
meet and seek to resolve the disputed amount of the invoice. If Buyer fails to
pay any undisputed amount owed under this Agreement, Buyer shall correct such
failure promptly following notice of the failure, and shall pay Seller interest
on the amount paid late at an annual interest rate equal to the lower of (i) two
percentage points higher than the rate equal to the NAT’L AVG of the “Money
market ann. yield” as published in the Wall Street Journal on the first business
day of each applicable month or (ii) the highest possible rate allowed by
applicable law and the number of days since the date the invoice became due.
ARTICLE V
FORCE MAJEURE
          Section 5.1 Event of Force Majeure.
     Seller shall not be liable to Buyer for any interruption of Service or
delay or failure to perform under this Agreement when such interruption, delay
or failure results from causes beyond its reasonable control including, but not
limited to: (a) acts of God, the elements, epidemics, explosions, accidents,
landslides, lightning, earthquakes, fires, storms (including but not limited to
tornadoes and hurricanes or tornado and hurricane

7



--------------------------------------------------------------------------------



 



warnings), sinkholes, floods, or washouts; (b) labor shortage or trouble
including strikes or injunctions; (c) inability to obtain material, equipment or
transportation; or (d) national defense requirements, war, blockades,
insurrections, sabotage, riots, arrests and restraints of the government, either
federal or state, civil or military (including any governmental taking by
eminent domain or otherwise); or (e) any applicable law, regulation or rule or
the enforcement thereof by any governmental or regulatory agency having
jurisdiction, that substantially limits or that prevents Seller from performing
its obligations hereunder. In such event, the obligations hereunder of Seller in
providing any Service, and the obligation of Buyer to pay for any such Service,
shall be postponed for such time as its performance is suspended or delayed on
account thereof. Upon learning of the occurrence of such event of force majeure,
Seller shall promptly notify Buyer, either orally or in writing.
          Section 5.2 Reasonable Efforts.
     In the event of any failure, interruption or delay in performance of the
Services, whether excused or unexcused, Seller shall use its reasonable best
efforts to restore the Services as soon as may be reasonably possible in
accordance with its existing contingency plans for such services.
ARTICLE VI
LIABILITIES
          Section 6.1 Consequential and Other Damages.
     Seller and its Affiliates, and their respective officers, directors,
employees, shareholders, partners, representatives, consultants and agents (the
“Seller Parties”) shall not be liable to Buyer or its Affiliates, or their
officers, directors, employees, shareholders, partners, representatives,
consultants or agents (the “Buyer Parties”), whether in contract, tort
(including negligence and strict liability), or otherwise, for any special,
indirect, incidental or consequential damages whatsoever, which in any way arise
out of, relate to, or are a consequence of, Seller’s performance or
nonperformance hereunder, or the provision of or failure to provide any Service.
          Section 6.2 Limitation of Liability.
     Seller shall not be liable for any claims, liabilities, damages, loses,
costs, expenses (including settlements, judgments, court costs, and regardless
of whether legal proceedings are instituted, reasonable attorneys’ fees), fines
or penalties (“Losses”), which in any way arise out of, relate to, or are a
consequence of, Seller’s performance or nonperformance hereunder, or the
provision of or failure to provide any Service, except if due to the wilful
breach of this Agreement, gross negligence, willful misconduct, bad faith or
fraud by Seller or the Seller Parties. In the absence of wilful breach of this
Agreement, willful misconduct, bad faith or fraud by Seller or the Seller
Parties, in the event Seller commits an error with respect to or incorrectly
performs or fails to perform any Service, at Buyer ‘s request, Seller shall use
commercially reasonable efforts to correct such error or re-perform or perform
such Service at no additional cost to Buyer; provided, that Seller shall have no

8



--------------------------------------------------------------------------------



 



obligation to recreate any lost or destroyed data to the extent the same cannot
be cured by the re-performance of the Service in question.
          Section 6.3 Indemnification.
               (a) Buyer shall indemnify and hold harmless the Seller Parties
from and against any Losses that any of the Seller Parties may sustain or incur
by reason of any actual or threatened claim, demand, suit or recovery by any
person or entity arising or allegedly arising in connection with this Agreement,
unless such Loss arose out of the gross negligence, willful misconduct, bad
faith or fraud by the Seller Parties.
               (b) Subject to Sections 6.1 and 6.2, Seller shall indemnify and
hold harmless the Buyer Parties from and against any Losses that any of the
Buyer Parties may sustain or incur by reason of any actual or threatened claim,
demand, suit or recovery by any person or entity arising or allegedly arising in
connection with this Agreement during the initial three (3) month Term for
provision of Services, including, without limitation, any claim by a party
alleging that the use by Buyer or Buyer Parties of any intellectual property
materials provided by Seller in connection with its provision of the Services
materially infringes the rights of any third party.
ARTICLE VII
MISCELLANEOUS
          Section 7.1 Notices.
     All notices, requests and other communications to any party hereunder shall
be in writing (including facsimile transmission) and shall be given (a) by
personal delivery to the appropriate address as set forth below (or at such
other address for the party as shall have been previously specified in writing
to the other party), (b) by reliable overnight courier service (with
confirmation) to the appropriate address as set forth below (or at such other
address for the party as shall have been previously specified in writing to the
other party), or (c) by facsimile transmission (with confirmation) to the
appropriate facsimile number set forth below (or at such other facsimile number
for the party as shall have been previously specified in writing to the other
party) with follow-up copy by reliable overnight courier service the next
Business Day:

9



--------------------------------------------------------------------------------



 



(a) If to the Seller:
CMS Enterprises Company
One Energy Plaza
Jackson, Michigan 49201
Attention: General Counsel
Telephone:      (517) 788-0550
Facsimile:       (517) 788-1671
With a required copy to:
Miller, Canfield, Paddock and Stone, PLC
101 North Main Street, 7th Floor
Ann Arbor, Michigan 48104
Attention:       Michael D. VanHemert
Telephone:     (734) 668-7117
Facsimile:      (734) 747-7147
(b) If to Buyer:
Lucid Energy, LLC
30078 Schoenherr, Suite 150
Warren, Michigan
Attention:       Rai Bhargava/Manouch Daneshvar
Telephone:     (586) 445-2300
Facsimile:      (586) 445-1782
With a required copy to:
Ufer & Spaniola, P.C.
5440 Corporate Drive, Suite 250
Troy, Michigan 48098-2648
Attention:       Gerald Van Wyke, Esquire
Telephone:     (248) 641-7000
Facsimile:      (248) 641-5120
          All such notices, requests and other communications shall be deemed
received on the date of receipt by the recipient thereof if received prior to 5
p.m. (New York City time) and such day is a Business Day in the place of
receipt. Otherwise, any such notice, request or communication shall be deemed
not to have been received until the next succeeding Business Day in the place of
receipt.
          Section 7.2 Headings.
     The headings used in this Agreement have been inserted for convenience of
reference only and do not define or limit the provisions hereof.
          Section 7.3 Waiver.

10



--------------------------------------------------------------------------------



 



     Any term or condition of this Agreement may be waived at any time by the
party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party or parties waiving such term or condition. No waiver by any party
of any term or condition of this Agreement, in any one or more instances, shall
be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. All remedies, either under
this Agreement or by law or otherwise afforded, will be cumulative and not
alternative.
          Section 7.4 Amendment.
     This Agreement may be altered, amended or changed only by a writing making
specific reference to this Agreement and signed by duly authorized
representatives of each party.
          Section 7.5 Counterparts.
     This Agreement may be executed in two (2) or more counterparts, each of
which, when executed, shall be deemed to be an original and both of which
together shall constitute one and the same document.
          Section 7.6 Entire Agreement.
     This Agreement, including the Schedules hereto, and the Purchase Agreement,
Seller Disclosure Letter, Buyer Disclosure Letter, and Schedules thereto,
together with the Confidentiality Agreement constitute the entire agreement
between the parties hereto with respect to the subject matter herein and
supersede all previous agreements, whether written or oral, relating to the
subject matter of this Agreement and all prior drafts of this Agreement, all of
which are merged into this Agreement. No prior drafts of this Agreement and no
words or phrases from any such prior drafts shall be admissible into evidence in
any action or suit involving this Agreement. In the case of any material
conflict between any provision of this Agreement and any other Related
Agreement, this Agreement shall take precedence.
          Section 7.7 Governing Law.
     THIS AGREEMENT, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MICHIGAN, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OR CHOICE OF
LAWS OR ANY OTHER LAW THAT WOULD MAKE THE LAWS OF ANY OTHER JURISDICTION OTHER
THAN THE STATE OF MICHIGAN APPLICABLE HERETO.
          Section 7.8 Resolution of Disputes.
     All disputes arising out of or relating to this Agreement or the breach,
termination or validity thereof or the parties’ performance hereunder shall be
resolved as provided by Section 9.7 of the Purchase Agreement.

11



--------------------------------------------------------------------------------



 



          Section 7.9 Assignment.
     This Agreement may not be assigned by either party without the prior
written consent of the other party; provided, however, that without the prior
written consent of the other party, each party shall have the right to assign
its rights and obligations under this Agreement to any third party successor to
all or substantially all of its entire business.
          Section 7.10 Binding Nature; Third-Party Beneficiaries.
     This Agreement shall be binding upon and inure solely to the benefit of the
parties hereto and their respective successors (whether by operation of law or
otherwise) and permitted assigns. Except as expressly provided herein, none of
the provisions of this Agreement shall be for the benefit of or enforceable by
any third party, including any creditor of either party or any of their
Affiliates. Except as expressly provided herein, no such third party shall
obtain any right under any provision of this Agreement or shall by reasons of
any such provision make any Claim in respect of any Liability (or otherwise)
against either party hereto.
          Section 7.11 Severability.
     This Agreement shall be deemed severable; the invalidity or
unenforceability of any term or provision of this Agreement shall not affect the
validity or enforceability of this Agreement or of any other term hereof, which
shall remain in full force and effect, for so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party. If it is ever held that any
restriction hereunder is too broad to permit enforcement of such restriction to
its fullest extent, each party agrees that such restriction may be enforced to
the maximum extent permitted by law, and each party hereby consents and agrees
that such scope may be judicially modified accordingly in any proceeding brought
to enforce such restriction.
          Section 7.12 No Right of Setoff.
     Neither party hereto nor any Affiliate thereof may deduct from, set off,
holdback or otherwise reduce in any manner whatsoever any amount owed to it
hereunder or pursuant to any Related Agreement against any amounts owed
hereunder of pursuant to any Related Agreement by such Persons to the other
party hereto or any of such other party’s Affiliates.
          Section 7.13 Currency.
     All monetary amounts mentioned or referred to herein are in United States
dollars unless otherwise indicated.
          Section 7.14 Specific Performance.
     The parties hereto agree that irreparable damage would occur in the event
that any provision of this Agreement was not performed in accordance with the
terms hereof and that the parties shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or equity.

12



--------------------------------------------------------------------------------



 



          Section 7.15 Construction.
               (a) For the purposes hereof, (i) words in the singular shall be
held to include the plural and vice versa and words of one gender shall be held
to include the other genders as the context requires, (ii) the words “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole (including the
Schedules hereto) and not to any particular provision of this Agreement, and
article, section, paragraph, exhibit and schedule references are to the
articles, sections, paragraphs, and exhibits and schedules of this Agreement
unless otherwise specified, (iii) the words “including” and words of similar
import when used in this Agreement shall mean “including, without limitation”
unless otherwise specified, (iv) the word “or” shall not be exclusive, (v) Buyer
and Seller will be referred to herein individually as a “party” and collectively
as “parties” (except where the context otherwise requires), and (vi) the phrase
“transactions contemplated by this Agreement” or “transactions contemplated
herein” shall include the transactions contemplated by the Schedules to this
Agreement.
               (b) The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
               (c) Any reference to any federal, state, local or non-U.S.
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context otherwise requires.
               (d) All references to dollars shall be to U.S. dollars.
          Section 7.16 Confidentiality.
               (a) Except as provided below, all data and information disclosed
between Buyer and Seller pursuant to this Agreement, including information
relating to or received from third parties, or to which Buyer or Seller
otherwise have access pursuant to this Agreement, is deemed confidential
(“Confidential Information”). A party receiving Confidential Information (the
“Receiving Party”) will not use such information for any purpose other than for
which it was disclosed and, except as otherwise permitted by this Agreement,
shall not disclose to third parties any Confidential Information for a period of
five (5) years from the termination or expiration of this Agreement. The
Receiving Party shall view, access and use only such Confidential Information of
the disclosing party as is necessary to provide or receive Services hereunder,
as applicable, and shall not attempt to view, access or use any other
Confidential Information of the disclosing party. Notwithstanding the foregoing,
the Receiving Party’s obligation hereunder shall not apply to information that:
               (i) is already in the Receiving Party’s possession at the time of
disclosure thereof;

13



--------------------------------------------------------------------------------



 



               (ii) is or subsequently becomes part of the public domain through
no action of the Receiving Party; or
               (iii) is subsequently received by the Receiving Party from a
third party which has no obligation of confidentiality to the party disclosing
the Confidential Information.
               (b) Notwithstanding Section 7.16(a), Confidential Information may
be disclosed by the Receiving Party:
               (i) to the Receiving Party’s affiliates, directors, officers,
employees, agents (including, in the case of the Service Provider, any third
parties engaged to provide the Services), auditors, consultants and financial
advisers (collectively, “Agents”); provided that the Receiving Party ensures
that such Agents comply with this Section 17; and
               (ii) as required by Applicable Law; provided that, if permitted
by law, written notice of such requirement shall be given promptly to the other
party so that it may take reasonable actions to avoid and minimize the extent of
such disclosure, and the Receiving Party shall cooperate with the other party as
reasonably requested by the other party in connection with such actions.
               (c) If, at any time, any party determines that another party has
disclosed, or sought to disclose, Confidential Information in violation of this
Agreement, that any unauthorized personnel of another party has accessed
Confidential Information, or that any other party or any of its personnel has
engaged in activities that may lead or leads to the unauthorized access to, use
of, or disclosure of such party’s Confidential Information, such party shall
immediately terminate any such personnel’s access to the Confidential
Information and immediately notify such other party. In addition, any party
shall have the right to deny personnel of any other party access to such party’s
Confidential Information upon notice to such other party in the event that such
party reasonably believes that such personnel pose a security concern. Each
party will cooperate with the other parties in investigating any apparent
unauthorized access to or use of such party’s Confidential Information.

14



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the day and year first above written.

            CMS ENERGY INVESTMENT LLC
      By:           Thomas W. Elward        President and Chief Executive
Officer        CMS ENTERPRISES COMPANY
      By:           Thomas W. Elward        President and Chief Operating
Officer           (Collectively, the Seller)        LUCID ENERGY, L.L.C.
      By:                Name:                      Title:           MICHIGAN
PIPELINE AND PROCESSING, LLC
      By:                Name:                      Title:          
(Collectively, the Buyer)  





--------------------------------------------------------------------------------



 



SCHEDULE A
SERVICES

      Service   Contact Person
1. Accounts Management and support in relation to the Entities
  Jeff Gears
2. General Human Resources Services including payroll services
  Susan Koseck
3. IT service
  James Saunders





--------------------------------------------------------------------------------



 



SELLER DISCLOSURE LETTER
Introduction
     Reference is made to the Agreement of Purchase and Sale, dated as of
March 12, 2007 (the “Agreement”) by and between CMS Energy Investment LLC, a
Delaware limited liability company and CMS Enterprises Company, a Michigan
corporation (collectively, the “Seller”), and Lucid Energy, L.L.C., a Michigan
limited liability company and Michigan Pipeline and Processing, LLC, a Michigan
limited liability company (collectively, the “Buyer”).
     Capitalized terms used, but not defined herein, have the respective
meanings given to such terms in the Agreement.
This Seller Disclosure Letter (the “Seller Disclosure Letter”) sets forth
certain information or agreements intended to be treated as disclosed in the
Seller Disclosure Letter pursuant to the Agreement.
The contents of this Seller Disclosure Letter are qualified in their entirety by
reference to the specific provisions of the Agreement. This Seller Disclosure
Letter is not intended to constitute, and shall not be deemed to constitute,
representations and warranties of Seller except as, and to the extent, provided
in the Agreement. In particular, although this Seller Disclosure Letter may
contain supplementary information not specifically required under the Agreement,
such supplementary information is provided as general information for the
parties to the Agreement and is not separately represented or warranted by
Seller herein or in the Agreement. Moreover, the inclusion of any item hereunder
shall not be deemed an admission by Seller that such item is, or may at anytime
be or have been, material to Seller, or any of the Entities, or the transactions
contemplated by the Agreement, or result in any determination that any matter
has a Material Adverse Effect, nor shall it be deemed an admission of an
obligation or liability to any third party.
Any matter set forth in the Seller Disclosure Letter shall be deemed disclosed
with respect to such other sections of the Agreement or the Seller Disclosure
Letter to which such disclosure on its face would reasonably pertain in light of
the form and substance of the disclosure made. The section and subsection
references set forth in this Disclosure Letter refer to sections or subsections
of the Agreement to which the disclosure set forth in this Seller Disclosure
Letter is intended to apply. The introductory language and headings in this
Seller Disclosure Letter are inserted for convenience of reference only and will
not create or be deemed to create a different standard for disclosure than the
language set forth in the Agreement.
The information set forth herein is confidential and is subject to the terms of
the Confidentiality Agreement between the EE Group and CMS Enterprises Company
dated October 23, 2006.
Section 1.1(a) of the Seller Disclosure Letter
Affected Employees

      NAME   SERVICE DATE
 
   
Bennett, David M.
  4/20/98
Cadwallader, Tab W.
  7/13/95
Daugherty, Daniel A.
  3/2/87
Dewitt, Joseph D.
  5/16/05
Donaldson, Robert A.
  8/21/95
Heath, Evard J.
  10/20/03
Ignatowski, Julie
  8/31/98
Jackowiak, Walt J.
  8/23/04
Meredith, Dave H.
  7/13/95

 



--------------------------------------------------------------------------------



 



      NAME   SERVICE DATE
 
   
Rolinski, Daniel J.
  7/3/95
Woodhouse, Brian P.
  7/3/95
Zimbicki, Michael E.
  12/29/97

Section 1.1(b) of the Seller Disclosure
Letter Knowledge of Seller
1. Thomas Elward, President and Chief Executive Officer of CMS Energy Investment
LLC; President and Chief Operating Officer of CMS Enterprises Company
2. Thomas Webb, Executive Vice President and Chief Financial Officer of CMS
Enterprises Company
3. Thomas Miller, Vice President of CMS Energy Investment LLC and CMS
Enterprises Company
4. Catherine Reynolds, Vice President and Secretary of CMS Energy Investment LLC
and CMS Enterprises Company
5. Carol Isles, Vice President and Controller of CMS Energy Investment LLC and
CMS Enterprises Company
6. Laura Mountcastle, Vice President and Treasurer of CMS Energy Investment LLC
and CMS Enterprises Company
7. Beverly Burger, Assistant Treasurer of CMS Energy Investment LLC and CMS
Enterprises Company
8. James Loewen, Assistant Treasurer of CMS Energy Investment LLC and CMS
Enterprises Company
9. Glenn Barba, Vice President and Chief Accounting Officer of CMS Enterprises
Company
10. Frank Murray
11. Sue Koseck
12. Mike Weber
13. James Saunders
14. Jeff Gears
15. Robert Frounfelker
16. Jay Silverman
Section 3.3(a) of the Seller Disclosure Letter
Equity Interests

     
CMS Antrim Gas LLC
  100% owned by CMS Energy Investment LLC
CMS Bay Area Pipeline, LLC
  100% owned by CMS Energy Investment LLC
CMS Grands Lacs LLC
  100% owned by CMS Energy Investment LLC

 



--------------------------------------------------------------------------------



 



     
CMS Jackson LLC
  100% owned by CMS Energy Investment LLC
CMS Litchfield LLC
  100% owned by CMS Energy Investment LLC

Section 3.3(b) of the Seller Disclosure Letter
Equity Interests
None.
Section 3.3(c) of the Seller Disclosure Letter
Equity Interests

         
CMS Antrim Gas LLC
  Michigan   100% owned by CMS Energy Investment LLC
CMS Bay Area Pipeline, LLC
  Michigan   100% owned by CMS Energy Investment LLC
CMS Grands Lacs LLC
  Michigan   100% owned by CMS Energy Investment LLC
CMS Jackson LLC
  Michigan   100% owned by CMS Energy Investment LLC
CMS Litchfield LLC
  Michigan   100% owned by CMS Energy Investment LLC
Jackson Pipeline Company
  Michigan   75% owned by CMS Jackson LLC

Section 3.3 (d) of the Seller Disclosure Letter
Equity Interests
None.
Section 3.4 of the Seller Disclosure Letter
Consents and Approvals
None.
Section 3.5 of the Seller Disclosure Letter
No Conflict or Violation
None.
Section 3.6(a) of the Seller Disclosure Letter
Financial Statements
See the attached unaudited Financial Statements as of and for the year ended
December 31, 2006 for each of the Entities.

 



--------------------------------------------------------------------------------



 



Section 3.6(b) of the Seller Disclosure Letter
Exceptions to Financial Statements
None.
Section 3.7(a) of the Seller Disclosure Letter
Contracts
CMS ANTRIM GAS LLC
Firm Treating Agreement between CMS Antrim Gas LLC and Chevron U.S.A. Production
Company dated November 1, 1996
Firm Treating Agreement between CMS Antrim Gas LLC and Dominion, et al., dated
December 1,2005
Firm Treating Agreement between CMS Antrim Gas LLC and HRF Exploration &
Production, Inc. dated December 1, 1998
Capacity Agreement between CMS Antrim Gas LLC and Michigan Consolidated Gas
Company dated April 18, 1995
Firm Treating Agreement between CMS Antrim Gas LLC and Paxton Resource LLC, et
al., dated December 1, 2005
Firm Treating Agreement between CMS Antrim Gas LLC and Quicksilver Resources
Inc. dated November 1,2005
Firm Treating Agreement between CMS Antrim Gas LLC and Rock Energy Company dated
December 1, 1996
Firm Treating Agreement between CMS Antrim Gas LLC and Terra Energy LTD dated
January 1, 1997
Firm Treating Agreement between CMS Antrim Gas LLC and Ward Lake Energy dated
June 1, 1997
Firm Treating Agreement between CMS Antrim Gas LLC and Ward Lake Energy dated
June 1, 1998
CMS GRANDS LACS LLC
Firm Transportation Agreement for East Antrim pipeline between CMS Grands Lacs
LLC and Delta Oil Company dated February 2, 1993
Firm Transportation Agreement for East Antrim pipeline between CMS Grands Lacs
LLC and Quicksilver Resources Inc. dated April 1, 2000
Firm Transportation Agreement for Little Bear pipeline between CMS Grands Lacs
LLC and Chevron USA Inc dated November 1, 1996
Firm Transportation Agreement for Little Bear pipeline between CMS Grands Lacs
LLC and Jordan Development Company LLC dated December 1, 2000
Firm Transportation Agreement for Little Bear pipeline between CMS Grands Lacs
LLC and MCN Oil & Gas Company dated May 1, 2000
Firm Transportation Agreement for Little Bear pipeline between CMS Grands Lacs
LLC and Quicksilver Resources Inc. dated May 1, 2000
Firm Transportation Agreement for Little Bear pipeline between CMS Grands Lacs
LLC and Ward Lake Energy Company dated July 11, 1996

 



--------------------------------------------------------------------------------



 



Firm Transportation Agreement for Lone Wolf pipeline between CMS Grands Lacs LLC
and Petroleum Development Corp dated August 5, 1998
Firm Transportation Agreement for South Chester pipeline between CMS Grands Lacs
LLC and Delta Oil Company dated February 2, 1993
CMS LITCHFIELD LLC
Lease Agreement between CMS Litchfield LLC and ANR Pipeline Company dated
July 10, 1992
JACKSON PIPELINE COMPANY
Agreement between Jackson Pipeline Company and Battle Creek dated March 30, 1990
Agreement between Jackson Pipeline Company and Michigan Gas Company dated
March 30, 1990
Agreement between Jackson Pipeline Company and Ohio Gas Company (assigned to
CoEnergy Trading) dated March 30, 1990 (Agreement will be assigned back to Ohio
Gas Company one year prior to expiration; expiration dated is March 31, 2010)
Agreement between Jackson Pipeline Company and Panhandle Eastern Pipeline dated
March 30, 1990
Agreement between Jackson Pipeline Company and Southeastern Michigan Gas dated
March 30, 1990 Section 3.7(b) of the Seller Disclosure Letter Contracts
CMS ANTRIM GAS LLC
Intercompany Cash Pooling Arrangement between CMS Antrim Gas LLC and CMS Energy
Investment LLC
CMS BAY AREA PIPELINE, LLC
Bay Area Pipeline Service Agreement between CMS Bay Area Pipeline, LLC and
Michigan Gas Storage Company, as amended, dated October 1, 2000
Bay Area Pipeline Firm Transportation Agreement between CMS Bay Area Pipeline,
LLC and Consumers Energy Company, as amended, dated May 19, 2000
Bay Area Pipeline Assignment and Assumption Agreement, as amended, dated
March 1, 2004
Intercompany Cash Pooling Arrangement between CMS Bay Area Pipeline, LLC and CMS
Energy Investment LLC
CMS GRANDS LACS LLC
South Chester Operating Agreement between CMS Grands Lacs LLC and Consumers
Energy Company, as amended, dated March 25, 1992
Intercompany Cash Pooling Arrangement between CMS Grands Lacs LLC and CMS Energy
Investment LLC
CMS LITCHFIELD LLC
Intercompany Cash Pooling Arrangement between CMS Litchfield LLC and CMS Energy
Investment LLC
CMS JACKSON LLC
Intercompany Cash Pooling Arrangement between CMS Jackson LLC and CMS Energy
Investment LLC

 



--------------------------------------------------------------------------------



 



JACKSON PIPELINE COMPANY
Jackson Pipeline Company Operating Agreement with Consumers Energy Company dated
April 1, 1990
Jackson Pipeline Company Services Agreement with Consumers Energy Company dated
October 1, 1989
Section 3.6(c) of the Seller Disclosure Letter
Contracts
None.
Section 3.7(d) of the Seller Disclosure Letter
Contracts
None.
Section 6.8 of the Seller Disclosure Letter
Compliance with Laws
CMS Jackson LLC has responsibility under Subpart C of Part 284,
Section 284.126(c) of the Rules and Regulations of the Federal Energy Regulatory
Commission to make annual reports with FERC on behalf of Jackson Pipeline
Company. These reports have not been filed since 1995. CMS Jackson LLC has been
in communication with FERC on this matter and has promised to file overdue
reports this quarter.
CMS Bay Area Pipeline, LLC, CMS Grands Lacs LLC and CMS Jackson LLC are all
required under 1929 Public Act 9 to file all transportation contracts with the
Michigan Public Service Commission (“MPSC”). Seller is currently working with
MPSC staff to verify that all active agreements are on file with the Commission.
Section 6.9(a) of the Seller Disclosure Letter
Permits
None.
Section 3.9(b) of the Seller Disclosure Letter
Permits
Renewable operating permit for CMS Antrim Gas LLC is in the name of CMS Antrim
Gas Company (the predecessor-in-interest to CMS Antrim Gas LLC). However, the
renewal application filed November 2006 is in the name of CMS Antrim Gas LLC.
Section 3.9(c) of the Seller Disclosure Letter
Permits
None.
Section 3.10 of the Seller Disclosure Letter
Litigation
A Petition dated March 7, 2007 was filed in the Michigan Tax Tribunal (State of
Michigan Department of Labor and Economic Growth) by CMS Grands Lacs LLC arguing
that respondent Charlton Township, Michigan had improperly assessed CMS Grands
Lacs LLC’s 2003, 2004 and 2005 personal property taxes. The total amount of
State Equalized Value in dispute for all three years is approximately $152,000.
Section 3.12 of the Seller Disclosure Letter
Labor Relations
None.
Section 3.13(a) of the Seller Disclosure Letter
Intellectual Property

 



--------------------------------------------------------------------------------



 



Assumed name certificate for Spartan Intrastate Pipeline System dated May 23,
1997.
Section 3.13(b) of the Seller Disclosure Letter
Intellectual Property
None.
Section 3.13(c) of the Seller Disclosure Letter
Intellectual Property
The licenses for Microsoft Office and Lotus Notes are held by CMS Enterprises
Company.
Section 3.14 of the Seller Disclosure Letter
Representations with Respect to Environmental Matters
CMS Bay Area Pipeline, LLC entered into a Stipulation For Entry of Final Order
By Consent Agreement (“Stipulation Agreement”) ADQ No. 19-2003, effective
June 23, 2003 with the Michigan Department of Environmental Quality (“MDEQ”).
The subject of the Stipulation Agreement was an alleged violation of PTI
No. 16-00 for excessive NOx emissions. CMS Bay Area Pipeline, LLC has been, to
the best of Seller’s knowledge, in compliance with all of the operating
parameters of the Stipulation Agreement. Exhibit B of the Stipulation Agreement
is an O&M plan for the compressors. Pursuant to Exhibit B, Scheduled Oil
Sampling (SOS) is to occur each time a compressor engine’s oil is changed.
Although the SOS has occurred, there are some instances where the SOS report is
unable to be found. An explicit requirement to maintain the SOS reports does not
exist in the Stipulation Agreement; however, this would not preclude the MDEQ
from making that assertion.
CMS Bay Area Pipeline, LLC received an e-mail from Mr. Benjamin Witkopp from the
MDEQ on February 9, 2007. In a conversation with Mr. Witkopp on February 8,
2007, Mr. Witkopp asserted he had seen brown smoke emanating from the two most
westerly compressor units (Units 1 & 2) on January 30, 2007 between the hours of
10:00 am and 2:00 pm. A review of operating and maintenance records along with
interviews of operating personnel has not resulted in any evidence of a
potential violation.
Section 3.16(a) of the Seller Disclosure Letter
Insurance
The following insurance policies are issued to CMS Energy Corporation and/or CMS
Enterprises Company. The insurance polices are designed to cover CMS Enterprises
and its subsidiaries, affiliates and partnerships. These insurance policies are
not transferable to the Buyer.

                      Policy   Coverage   Insurer   Term   Limit of Liability  
Deductibles
Property Damage, Boiler and Machinery Breakdown and Business Interruption US
Insurance Package
  Insures the following project plants and locations for property damage and
business interruption:
•   Genesee
•   Grayling
•   HL Power
•   Exeter
•   Craven
•   Antrim
•   Livingston/Kzoo
•   Filer City   Federal
Insurance
Company   November 1, 2006 to November 1, 2007   Various limits for each plant
site.
Generally insured for full replacement cost and Business Interruption   $100,000
All Perils $250,000 Turbine/Generators 30 day BI waiting period
 
                   
Pipeline
Property Policies
  Insures property damage and loss of stored gas in Consumers underground fields
  Liberty Ins Co
Zurich Ins Co   June 30, 2006 to June 30, 2007   $50,000,000    $100,000 each
occurrence except gas in Consumers storage fields is $10,000,000

 



--------------------------------------------------------------------------------



 



                      Policy   Coverage   Insurer   Term   Limit of Liability  
Deductibles
US Workers Compensation and Employers Liability
  Injury to workers in US locations   Pacific
Indemnity
Company   November 1, 2006 to November 1, 2007   Statutory Workers
Compensation EL
$1,000,000 each
accident/disease/employee   None
 
                   
US Primary
Automobile
Liability
  Third party bodily injury and property damage liability and physical damage to
owned and hired vehicles   Federal
Insurance
Company   November 1, 2006 to November 1, 2007   $1,000,000 each accident   $500
collision and comprehensive
 
                   
US Primary General Liability Including Products Completed Operations,
Advertising, Employee Benefits, and Garage Keepers Liability.
  Third party personal injury and property damage liability for occurrences,
(occurrence based policy form)   Federal
Insurance
Company   November 1, 2006 to November 1, 2007   $5,000,000 Gen Aggregate
Limit (per location)
$1,000,000 occurrence
limit   $10,000 per occurrence Subject to $5,000 per claim property damage
liability Benefits Liability $1,000 per claim

Continued on next page

                      Policy   Coverage   Insurer   Term   Limit of Liability  
Deductibles
Primary and Excess Directors & Officers Liability Insurance
  Insures the Corporation’s and subsidiaries directors and officers and CMS
individuals serving on partnerships and joint ventures for wrongful acts in
their respective capacities, (claims made policy form)   AEGIS
XL Specialty
EIM
American Casualty
The Hartford (Twin
City Fire)   December 27, 2006 to December 27, 2007     $100,000,000  
Individuals: $nil deductible Company reimbursement: $10,000,000 
 
                   
Excess General
Liability
  Third party legal liability and automobile liability, (claims first-made
policy form)   AEGIS
EIM
EIBL   June 30,2006 to June 30, 2007    $135,000,000   $500,000 each occurrence
and excess of primary and umbrella insurance for CMS subsidiaries and certain
partnerships and joint ventures
 
                   
Fidelity Insurance
  Insurers CMS and Subsidiaries for Employee Dishonesty, Loss of money inside
and outside the premises, credit card forgery and computer & funds transfer
fraud coverage   National Union
Great American   April 1, 2006 to April 1, 2007     $10,000,000   $150,000 per
loss
$10,000 Credit Card
Forgery Coverage

 



--------------------------------------------------------------------------------



 



                      Policy   Coverage   Insurer   Term   Limit of Liability  
Deductibles
Fiduciary Insurance
  Insures CMS and subsidiary employee benefit plan sponsors and fiduciaries of
the plans against claims arising out of administration and duties for the plans
  AEGIS
XL Specialty
EIM   June 30, 2006 to June 30, 2007     $60,000,000   $2,500,000 Sponsor
Organization for each wrongful act.
 
                   
Aircraft Package
  Insures physical damage to Company aircraft and liability arising out of any
aircraft (owned or non owned)   Global Aerospace   October 1,2006 to October 1,
2007     $10,000,000   None
 
                   
CMS Travel Accident
Insurance
  Insures employees of CMS and subsidiaries for claims of death and
dismemberment while traveling on behalf of the Corporation.   Life Ins Co of
North America   January 1,2004 to January 1, 2007   $3,500,000 per event   None
 
                   
International General Liability Includes Products Completed Operations,
Advertising, Damage to Rental Premises
  Third party personal injury and property damage liability for occurrences that
occur outside the USA. (occurrence based policy form)   Great Northern
Insurance Company   November 1, 2006 to November 1, 2007   $1,000,000 per
occurrence and general aggregate   NA
 
                   
International
Workers
Compensation
  Non US voluntary workers compensation and Employers Liability   Great Northern
Insurance Company   November 1, 2006 to November 1, 2007   Statutory benefits in
Country of Origin or State of Hire EL limit $1,000,000     
 
                   
International
Automobile
liability
  Excess insurance for accidents involving automobiles owned or leased to  
Great Northern
Insurance Company   November 1, 2006 to November 1, 2007   $1,000,000    Excess
and Difference in Condition over compulsory local limits in each country or
$50,000 whichever is greater

Section 3.16(b) of the Seller Disclosure Letter
Insurance
None.
Section 3.17(a) of the Seller Disclosure Letter
Absence of Certain Changes or Events
None.
Section 3.17(b) of the Seller Disclosure Letter
Absence of Certain Changes or Events
None.
Section 3.9(c) of the Seller Disclosure Letter
Absence of Certain Changes or Events

 



--------------------------------------------------------------------------------



 



Regularly occurring cash sweeps have continued since December 31, 2006 between
CMS Energy Investment LLC and each of the Entities except Jackson Pipeline
Company.
Section 3.17(d) of the Seller Disclosure Letter
Absence of Certain Changes or Events
None.
Section 3.17(e) of the Seller Disclosure Letter
Absence of Certain Changes or Events
None.
Section 3.18 of the Seller Disclosure Letter
Absence of Undisclosed Liabilities
None.
Section 3,19 of the Seller Disclosure Letter
Property
The Jackson Pipeline was constructed by a Michigan general partnership between
CMS Jackson LLC and ANR Storage Company pursuant to a certificate of public
convenience and necessity issued by the Michigan Public Service Commission in
1989 in case no. U-9393. As ANR Storage Company was responsible for right-of-way
acquisition, Seller does not have in its possession copies of all easements.
Seller has provided Buyer with a copy of a legal opinion of counsel to Jackson
Pipeline Company that reflects clear title to the easements for the Jackson
Pipeline.
The Litchfield Lateral pipeline is subject to a Lease Agreement between CMS
Litchfield LLC and ANR Pipeline Company dated July 10, 1992
Section 3.10 of the Seller Disclosure Letter
Affiliated Transactions
CMS Bay Area Pipeline, LLC entered into an Amendment to Transport Agreement and
Amendment to Assignment and Assumption Agreement with Consumers Energy Company
effective March 1, 2007.
Intercompany Cash Pooling Arrangement between CMS Energy Investment LLC and each
of the Entities except Jackson Pipeline Company.
CMS Bay Area Pipeline, LLC entered into an arrangement under an inter-company
service request with Consumers Energy Company to run a smart pig in the Bay Area
pipeline.
Section 10.5(a) of the Seller Disclosure Letter
Casualty Insurance Claims
None.
Section 5,10 of the Seller Disclosure Letter
Guarantees
None.
Section 10.6(a) of the Seller Disclosure Letter
Environmental Indemnification
CMS Bay Area Pipeline, LLC entered into a Stipulation For Entry of Final Order
By Consent Agreement (“Stipulation Agreement”) ADQ No. 19-2003, effective
June 23, 2003 with the Michigan Department of Environmental Quality (“MDEQ”).
The subject of the Stipulation Agreement was an alleged violation of PTI
No. 16-00 for excessive NOx emissions. CMS Bay Area Pipeline, LLC has been, to
the best of Seller’s knowledge, in compliance with all of the operating
parameters of the Stipulation Agreement. Exhibit B of the Stipulation

 



--------------------------------------------------------------------------------



 



Agreement is an O&M plan for the compressors. Pursuant to Exhibit B, Scheduled
Oil Sampling (SOS) is to occur each time a compressor engine’s oil is changed.
Although the SOS has occurred, there are some instances where the SOS report is
unable to be found. An explicit requirement to maintain the SOS reports does not
exist in the Stipulation Agreement; however, this would not preclude the MDEQ
from making that assertion.
CMS Bay Area Pipeline, LLC received an e-mail from Mr. Benjamin Witkopp from the
MDEQ on February 9, 2007. In a conversation with Mr. Witkopp on February 8,
2007, Mr. Witkopp asserted he had seen brown smoke emanating from the two most
westerly compressor units (Units 1 & 2) on January 30, 2007 between the hours of
10:00 am and 2:00 pm. A review of operating and maintenance records along with
interviews of operating personnel has not resulted in any evidence of a
potential violation.
AALIB:488331.8\088888-03181

 